Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 1 of 87 PagelD #: 1571

 

ST BATON ROUGE PARISH o@
re Sep 21, 2018 1:45 PM oe
Deputy Clerk of Gourt

Ba

NINETEENTH JUDICIAL DISTRICT COURT
PARISH OF BAST BATON ROUGE
STATE OF LOUISIANA
NO. 646,174 DIVISION “I” SECTION 24

MERRY A, KOGUT,
Individually and on Behalf of Defendant Akom, Inc.,

Plaintiff,
¥.
AKORN, INC., JOHN KAPOOR, KENNETH S. ABRAMOWITZ, RONALD M JOHNSON,
STEVEN J. ADRIENNE GRAVES, TERRY RAPPUHN, BRIAN TAMBI,.

Defendants,
DEPUTY CLERK
VERIBJED SECOND AMENDED AND RESTATED COMPLAINT

Plaintiff Merry A. Kogut (“Plaintiff”), by the undersigned attorneys, submits this Verified
Second Amended and Restated Complaint (the “Complaint”) against the defendants tamed
herein, and alleges upon personal knowledge with respect to herself, and upon information and
belief based upon, imer alia, a review of public filings, press releases and reports, and an
investigation undertaken by Plaintiff's counsel, as to all other allegations herein,.as follaws:

NATURE OF THE ACTION

1, Im her original complaint in this action (the “Original Complaint”), Piaintife
asserted class action claims against the defendants named therein to, among other things, compel
them to publish complete and accurate financial statements of nominal defendant Akern, Inc,
(“Akorn” or the “Company”) and hold an annual meeting of Akora’s stackholders. Defendants
mooted Plaintiff's claims by filing with the United States Securities and Exchange Commission
(“SEC”) Akorn's overdue financial statements and disseminating a proxy statement for an annual
meeting of the Company’s stockholders ta be held on July 1, 2016. In addition to Plaintiff's
now-toot class action claims, Plaintiff also has derivative claims against defendants on behalf of
Akom, which she asserts herein,
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 2 of 87 PagelD #: 1572

2. Plaintiff brings this action on behalf of nominal defendant Akom seeking to
remedy breaches of fiduciary duties by certain current and former members of Akorn's Board of
Directors (the “Board”) and executive officers (collectively, the “Individual Defendants”) who
have, inter alia, knowingly abdicated their responsibility to make a good faith effort to oversee
the Company’s accounting and financial reporting practices and compliance with U.S. Food and
Drug Administration (“FDA”) data integrity requireménts. Certain of the Individual Defendants
further breached their fiduciary duties by knowingly causing and/or allowing the Company to
report financial results that were materially misleading, and knowingly utilizing (or knowingly
permitting others to utilize) material non-public information about the Company’s misstated
financial statements and Jack of internal controls over financial reporting for their own pecuniary
gain.

3. Akorn is a Louisiana corporation headquartered in Lake Forest, Ilincis. The
Company describes itself in its public filings as a “generic pharmaceutical company that
develops, manufactures and markets generic and branded prescription pharmaceuticals and
branded as well as private-label over-the-counter consumer health products and animal health
pharmaceuticals.”

4, The Company has a long history of problems with its internal controls over

accounting and financial reporting (“ICF R”).! Indeed, for fiscal years 2012 through 2015, Akorn

 

' The SEC defines “internal controls over financial reporting” as:

A process designed by, or under the supervision of, [a company's]
principal executive and principal financial officers, or persons
performing similar functions, and effected by [a company’s] board
of directors, management and other personnel, to provide
reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in
accordance with generally accepted accounting principles and
includes those policies and procedures that;

(1) Pertain to the maintenance of records that in reasonable detail
accurately and fairly reflect the transactions and dispositions of the
assets of the registrant;

(2) Provide reasonable assurance that transactions are recorded as
necessary fo permit preparation of financial statements in
accordance with generally accepted accounting principles, and that
receipts and expenditures of the registrant are being made only in
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 3 of 87 PagelD #: 1573

management and the Board's Audit Committee determined that the Company’s ICFR were
ineffective and suffered from material weaknesses.’ These material weaknesses resulted in the
identification of an accounting error relating to the Company’s acquisition of Kilitch Drugs
(India) Limited and a corresponding restatement of the Company’s historical financial statements
to correct this error.

5. Akom purportedly developed a plan in 2012 to remediate the Company’s
deficient internal control environment. According to the Company’s public filings, Akorn
management and the Audit Committee closely monitored. the implementation of this plan. The
entire Board was also aware of the Company’s issues with ICFR.

6, By 2014, however, Akorn had failed to implement procedures necessary to
remediate the Company’s deficient internal control environment. Despite the existence of
numerous, unremedied material weaknesses in the Company’s ICFR (including those relating to
‘business combinations}, the Board and Akom management pressed forward with two massive
acquisitions that year. First, on April 17, 2014, Akorm completed its acquisition of Hi-Tech
Pharmacal Co., Inc. (“Hi-Tech”) for a total purchase price of approximately $640.0 million (the
“Hi-Tech Acquisition”). Second, on August 12, 2014, the Company completed its acquisition of
VersaPharm Incorporated (“VersaPharm”) for a total purchase price of approximately $440.0
million (the “VersaPharm Acquisition,” and together with the Hi-Tech Acquisition, the

“Acauisitions”). Akorn management and the Board were aware at the time-they entered into the

 

accordance with authorizations of management and directors.of the
registrant, and

(3) Provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of the
registrant's assets that could have a material effect on the financial
statements.

SEC, “Final Rule: Management's Report on Internal Control Over Financial Reporting and
Certification of Disclosure in Exchange Act Periodic Reports,” 17 CFR Parts 210, 228, 229, 240,
270 and 274.

2 The SEC defines a “material weakness” as “a deficiency, or a combination of deficiencies, in
intemal control over financial reporting . . . such that there is a reasonable possibility that a
material misstatement of the registrant’s annual or interim financial statements will not be
prevented or detected on.a timely basis.” SEC, “Final Rule: Amendments to Rules Regarding
Marapement’s Report on Internal Control Over Financial Reporting”, 17 CFR Parts 210, 228,
229 and 240.
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 4 of 87 PagelD #: 1574

Acquisitions thatAkorn was ill-suited to integrate these acquired entities into the Company’s
still-deficient ICFR.

4. Unsurprisingly, the Acquisitions resulted in the identification of additional
accounting errors and another restatement of the Company’s previously issued financial
statements (the “Restatement”), On March 17, 2015, Akor filed with the SEC a Form 10-K in
which the Company disclosed that it had to restate its previously issuéd second and third quarter
2014 financial statements because “an error-was identified in the fair value allocation of assets
acquired and liabilities assumed in connection with the acquisition of Hi-Tech Pharmacal Co.,
Inc.” Thereafter, on April 24, 2015, Akorn reported that it would make additional financial
restatements, this time to correct the previously issued financial statements for the second arid
third quarters of 2014 (again), as well as for the fourth quarter and full year of fiscal year 2014
(ended December 31, 2014).

8. On May 10, 2016, Akorn announced that it had completed the Restatement. In
connection therewith, Akorn revealed that it had overstated its net income for 2014 by $38
million, or almost 7%, and income from continuing operations by $34 million, or 136%.

9, During the second, third and fourth quarters of fiscal year 2014, when the
Companiy’s financial statements were inaccurate and misstated, a majority of the members of the
Board and several of Akorn’s executive officers engaged in the suspicious sale or disposition of
Akom common stock at inflated prices. In total, these dispositions garnered over $111 million in
gross proceeds for Company insiders, At the time of each of these dispositions, each of the
Akom insiders who executed these sales was in possession of material nonpublic information
regarding the true state of the Company’s financial statements: and its deficierit internal controls
over financial reporting.

10. In addition to issues with its ICFR, Akotn has for several years. suffered from
pervasive and widespread violations of FDA data integrity requirements relating to the
development of its products. These issues were known or recklessly disregarded by Akorn

management and the Board,
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 5 of 87 PagelD #: 1575

11. As discussed herein, Akorn management and Board members received internal

and extemal audit reports documenting the Company’s myriad and pervasive data integrity
failures. For example, Akorn’s internal audit mechanism, Global Quality Compliance (“GQC”),
reported in April 2016 that the Company suffered from “unmitigated compliance risks associated
with Data Integrity.’ These issues were corroborated by a renowned third-party consultant
retained by Akorn in 2016, who observed the “failure of senior management with executive
responsibility to ensure an effective quality system is implemented and maintained throughout
Akorn[.]” These failures were so substantial that this third-party consultant warned Akorn senior
management that they could face criminal liability as a result of their misconduct. By November
11, 2016, Defendant Rajat Rai (“Rai”), the Company’s Chief Executive Officer (“CEO”),
conceded that he and the Board were “aware of significant and repeat problems that Akom was
having in its quality function.”

12,  Akom senior management was also aware of and/or actively participated in the
submission of falsified data to the FDA. Specifically, Defendant Mark Silverberg
(“Silverberg”}—the Company’s former Executive Vice President for Quality Assurance who was
the head of Akorn’s data integrity processes and reported directly to Defendant Rai—was
responsible for the knowing submission to the FDA of fraudulent (or, at a minimum,
questionable) data in connection with the Company’s abbreviated new drug application
(“ANDA”) for an antibiotic drug called azithromycin. This scheme began almost six years ago,
in October 2012, when a senior quality control employee at the Company’s Somerset facility
fabricated test results for azithromycin that were included in the ANDA Akorn submitted to the
EDA in December 2012. Over the course of the next five years, Akorn continued to submit
fabricated test results to the FDA. In early January 2017, Akorn senior management received an
employee survey which expressly warned that Defendant Silverberg “provided misleading
information to regulatory bodies including the US FDA.”

13. Despite their knowledge of pervasive data integrity issues at the Company, the
Akorn management and the Board failed to make a good faith effort to remediate these issues.

These individuals further failed to act in good faith by (1) issuing false and misleading
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 6 of 87 PagelD #: 1576

statements that Akorn maintained an adequate data integrity program and complied with FDA
regulations, and (2) otherwise self-interestedly concealing the Company’s data integrity and
compliance failures from its shareholders and third-parties.

14, The Individual Defendants’ failure to ensure that the Company implemented and
maintained adequate internal controls, including accounting, financial reporting and compliance
practices, and their knowledge of and/or participation in the Company’s misconduct, constituted
a breach of their fiduciary duties to the Company. Certain of the Individual Defendants further
breached their fiduciary duties in connection with the Restatement by knowingly causing and/or
allowing the Company to report financial results that were materially misleading, and knowingly
utilizing (or knowingly permitting others to utilize) material non-public information about the
Company’s misstated financial statements and lack of internal controls for their own pecuniary
gain. As a direct and proximate result of the foregoing violations of law by the Individual
Defendants, the Company has sustained and will continue to sustain damages. Furthermore, the
proceeds received from the sales executed by Company insiders based on their knowledge of
material nonpublic information should be disgorged to the Company.

PARTIES

15. Plaintiff is a shareholder of Akorn and has been a shareholder of Akorn
continuously since-2011. Plaintiff's ownership of Akorn common stock covers the entire period
of the wrongdoing alleged herein. Plaintiff will fairly and adequately represent the interests of
the corporation in enforcing the rights of the corporation. Plaintiff has complied with the notice
requirements of La.R.S. § 12:1-742. Plaintiff therefore meets the standing requirements set forth
in La.R.S. § 12:1-742-1.

16. Defendant AKORN is incorporated in Louisiana and. maintains its principal
executive offices at 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045. Akorn common
stock trades on The NASDAQ Global Select Market under the ticker symbo! “AKRX.”

17, Defendant JOHN KAPOOR (“Kapoor”), in his official capacity as the former
Chairman. of the Board of Akom, served as the Chairman of the Board and Akorn director from

1990 until October 30, 2017, Kapoor served as Akorn’s interim CEO from March 2001 to May
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 7 of 87 PagelD #: 1577

2002 and as CEO from May 2002 to December 2002. Kapoor isthe President of EJ Financial
Enterprises, Inc. (“EJ Financial”) a healthcare consulting and investment company. Kapoor was
the chairman of the board of directors, President and CEO of Insys Therapeutics, Inc. (“Insys”),
a publicly held drug development company focused on pain and oncology. Kapoor served as
chairman of the board of directors of Insys from its inception in 1990 to 2017, and from 2006 to.
October 29, 2017. Prior to NeoPharm, Inc.'s (“NeoPharm”) merger with Insys, Kapoor was the
chairman of NeoPharm’s board of directors. Kapoor has also served as the chairman of the
board of directors of Option Care, Inc. (“Option Care”), a provider of home infusion pharmacy
and specialty pharmacy services, which was acquired by Walgreen Co. in August 2007. On
October 26, 2017, Kapoor was arrested and charged with leading a nationwide conspiracy at
Insys to profit by using bribes. and fraud to cause the illegal distribution of a Fentanyl spray
intended for cancer patients experiencing breakthrough pain.

18. Defendant KENNETH ABRAMOWITZ (“Abramowitz”), in his official capacity
as a director of Akorn, has served as a director of Akom since 2010. Abramowitz was, at all
relevant times, a member of the Board’s Audit Committee of the Board (the “Audit
Committee”). Abramowitz previously served as a director of Option Care.

19. Defendant RONALD JOHNSON (“Johnson”), in his official capacity as a
directer of Akorn, has served as a director of Akorn since 2003. IJchnson was, at all relevant
times, a member of the Audit Committee. Johnson was also, at all relevant times, a member of
the Board of Directors Quality Oversight Committee (“QOC”), which oversaw the Company’s
quality and compliance departments, including the GQC,

20. Defendant STEVEN MEYER (“Meyer”), in his official capacity as a director of
Akorn, has served as a director of Akon since 2009. Meyer was, at all relevant times, a member
of the Audit Committee. Meyer has been a member of the board of directors of Insys. since
November 2010 and became chairman of the board in January 2017. Prior to that, he served as a
director of Insys Pharma from August 2007 until November 2010.

21. Defendant ADRIENNE GRAVES (“Graves”), in her official capacity as a

director of Akorn, has served as a director of Akorn sitice 2012. Graves was President and CEO
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 8 of 87 PagelD #: 1578

of Santen Inc. (“Santen”), the U.S. subsidiary of Santen Pharmaceutical Co,, Ltd. from 2002
until 2010 and prior to that she was Vice President of Clinical Affairs. Prior to joining Santen,
Graves held various leadership roles at Alcon Laboratories, Inc. She currently serves on the
boards of directors of Nicox SA and Envisia Therapeutics.

22. Defendant TERRY RAPPUHN (“Rappuhn”), in her official capacity as a director
of Akorn, has served as a director of Akorn since April 2015 and as a member of the Audit
Committee since 2016. Rappuhn was a director of Span-America Medical Systems, Inc., a
manufacturer of beds and pressure management products for the medical market, from early
2016 until it was acquired by Savatia Corporation in 2017. Rappulin served as the audit
committee chairperson for Genesis HealthCare Corporation, an operator of skilled nursing and
assisted living centers, from 2003 to 2007 and for AGA Medical Holdings, Inc., a medical device:
company, from 2006 to 2010, Prior to that she served in various executive positions at Quorum
Health Group, Inc., an owner and operator of acute care hospitals.

23. Defendant BRIAN TAMBI (“Tambi”), in his official capacity as a director of
Akorn, has served as a director of Akorn since 2009. Tambi has served as a member of the
board of directors of Insys from November 2010 until May 10, 2018 and as a director of Insys
Pharma from. August 2007 to November 2010, Pursuant to a Modification, Warrant and Investor
Rights Agreement dated April 13, 2009, BJ Funds, L.P. (“EJ Funds”), a company controlled by
Kapoor, is entitled to nominate two persons to serve on the Board. EJ Funds nominated Mr.
Tambi to serve on the Board for this purpose (the other seat remains vacant). At all relevant
times, Tambi was a member of the Board’s QOC.

24. Defendant ALAN WEINSTEIN (“Weinstein”), in his official capacity as
Chairman of the Board, has served as Chairman since Kapoor resigned effective October 30,
2017. Prior to that Weinstein served as a director of Akorn from 2009 until he was selected as
Chairman, Before joining Akorn Weinstein founded and served as President of Premier, Inc., a
national GPO providing services for hospitals nationwide and served as a director of Vascular
Pathways, Inc., Precyse, SutureExpress and Sterilmed, Inc. Currently he serves as a director on

the board of OpenMarkets, a services and technology platform for purchasing healthcare
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 9 of 87 PagelD #: 1579

equipment, and on the board of trustees of the Rosalind Franklin University of Medicine and
Science. Atall relevant times, Weinstein was a member of the Qoc.

25. Defendant Rai, in his official capacity as an executive officer at Akorn, has served
as the CEO of the Company since May 2010, and had previously served as Interim CEO since
June 2009. Prior to joining Akorn, Rai served as President and CEO of Option Care. At ail
relevant times, Rai was a member of the QOC.

26. Defendant TIMOTHY DICK (“Dick” , in his official capacity as a former
executive officer of Aker, served as the Company’s Chief Financial Officer (“CFO”) from June
2009 until his resignation on August 3, 2015. Prior to joining Akorn, Dick served as a Vice
President of Operations Improvement and Analysis at Walgreens-Option Cate, Inc. (“Walgreens-
Option Care”), Dick had previously held various leadership positions at Option Care since 2001.

27. Defendant JOSEPH BONACCORSI (“Bonaccorsi”), in his official capacity as an
executive officer of Akon, has served as the Company’s. Senior Vice President, Secretary, and
General Counsel since 2009. Prior to joining Akom; Bonaccorsi served as Senior Vice President
Mergers & Acquisitions and Counsel for the Walgreen-Option Care Home Care division. Prior
to that time, Bonaccorsi served as Senior Vice President, General Counsel, Secretary and
Corporate Compliance Officer at Option Care from 2002 through 2007.

28. Defendant DAVID HEBEDA (“Hebeda”), in his capacity as an executive officer
of Akorn, served as Akorn’s Controller from May 2012 until May 2015 and remained employed
by Akorn until August 2016.

29. Defendant BRUCE KUTINSKY (“Kutinsky”), in his capacity as an executive
officer of Akorn,has served as Chief Operating Officer of Akorn since September 2012. Prior to
that he served as Senior Vice President of Corporate Strategy from late 2009 until he was named
President, Consumer Health Division following the Company's acquisition of Advanced Vision
Research, Inc. in May 2011. Before Joining Akom Kutinsky served as. Vice President — Strategic

Solutions for Walgreens and as Executive Vice President, Specialty Pharmacy at Option Care.
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 10 of 87 PagelD #: 1580

30. Defendant STEVEN LICHTER (“Lichter”), in his capacity as a former executive
officer of Akorn, served as Akorn’s Executive Vice President, Pharmaceutical Operations from
early 2015 until May 4, 2018.

31. Defendant DUANE A. PORTWOOD (“Portwood”), in his capacity as an
executive officer of Akorn, has served as CFO of Akorn since October 30, 2015.

32. Defendant Silverberg, in his official capacity as a former executive officer of
Akorn, served as the Company’s Executive Vice President. for Global Quality Assurance until
February 2018. Silverberg joined Akorn in April 2005, At all relevant times, Silverberg was a
member of the QOC.

33. The defendants identified in Y{J17-32 are collectively referred to herein as the
“Individual Defendants.”

34. Defendant Akorn and the Individual Defendants are collectively referred to herein
as the “Defendants.”

35. Defendants Kapoor, Abramowitz, Johnson, Meyer, Graves, Rappukn, Tambi,
Weinstein, Rai, Dick, Hebeda, Bonaccorsi and Silverberg are herematter teferred to as the
“Restatement Defendants.”

36. Defendants Kapoor, Abramowitz, Johnson, Meyer, Graves, Rappulin, Tambi,
Weinstein, Rai, Dick, Hebeda, Bonaccorsi, Kutinsky, Lichter, Portwood and Silverberg are
hereinafter referred to as the “Data Integnity Defendants.”

37. Defendants Kapoor, Johnson, Tambi, Graves, Weinstein, Rai, Dick, Bonaccorsi,
and Silverberg, are hereinafter referred to as the “Insider Trading Defendants.”

DUTIES OF THE INDIVIDUAL DEFENDANTS

38. By reason of their positions as officers and/or directors of the Company and
because of their ability to control the business and corporate affairs of the Company, the
Individual Defendants owed the Company and its stockholders the fiduciary obligations of good
faith, loyalty and candor, and were and are required to use their utmost ability to control and
manage the Company in a fair, just, honest and equitable manner. The Individual Defendants

were and are required to act in furtherance of the best interests of the Company and its

10
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 11 of 87 PagelD #: 1581

stockholders so as to benefit all stockholders equally and not in furtherance of their personal
interest or benefit, Each director and officer of the Company owes to the Company and its
stockholders the fiduciary duty to exercise good faith and diligence in the administration of the
affairs of the Company and in the use and preservation of its property and. assets, and the highest
obligations of fair dealing.

39. The Individual Defendants, because of their positions of contro! and authority as
officers and/or directors of the Company, were able to and did, directly and/or indirectly,
exercise control over the wrongful acts complained of herein.

40. To discharge their duties, the officers and directors of the Company were required
to exercise reasonable and prudent supervision over the management, policies, practices and
controls of the Company. By virtue of such duties, the officers and directors of the Company
were required to, among other things:

(a) Exercise good faith to ensure that the affairs of the Company were
conducted in an efficient, businesslike manner so as to make it possible to
provide the highest quality performance of its business:

(b) Exercise good faith to ensure that the Company was operated in a
diligent, honest and prident manner and complied with all applicable
federal and state laws, rules, regulations and requirements, and all
contractual obligations, including acting only within the scope of its legal
authority;

(c} Exercise good faith to ensure that the statements made to the public by
the Individual Defendants, through the Company, were not materially

false and/or misleading: and

(d) Refrain from wasting the Company’s assets or unduly benefiting
themselves and other Company insiders.

41, Moreover, the Individual Defendants are governed by the Akorn, Inc. Code of
Ethics (the “Code”) applicable to each Akorn employee and Board member. Pursuant to the
Code, the Individual Defendants are required to certify that they: (i) read and understand the
guidelines contained therein; (ii) will comply with the Code; and (iii) are unaware of any
situation that is or was a violation of the strictures contained in the Code.

42, Under the section titled “Business and Accounting Practices,” the Code states:

Internal Controls

You should ensure that:

11
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 12 of 87 PagelD #: 1582

® Transactions are executed in accordance with the
management authority;

® Transactions are recorded in sufficient detail to
maintain and keep proper accounting systems.

SEC Reporting

Wf you assist with preparation of reports to be filed with the
Securities and Exchange Commission or with preparation of
information to be included in such reports you must strive to

provide full, fair, accurate, timely, and understandable
disclosure,

(Emphasis added).
43, Furthermore, defendants Abramowitz, Johnson and Meyer, as members of the

Audit Committee, were required to comply with the Akorn, Inc, Audit Committee Charter (the

“Audit Committee Charter”).
44, Under the section titled “Purpose,” the Audit Committee Charter states that:

The primary function of the Audit Committee (the "Audit
Committee") of Akom, Inc, (the "Company") is to assist the Board
of Directors (the "Board") in fulfilling its oversight responsibilities
by reviewing: the financial reports and other financial information
provided by the Company to designated regulatory bodies or the
public; the Compariy’s systems of internal controls regarding
finance, accounting, legal compliance and ethics that management
has established; and the Company's auditing, accounting and
financial reporting processes.

(Emphasis in original).
45. The Audit Committee establishes the responsibilities. of the Audit Committee,

which include, inter alia, the duties to:

Internal Audit, Internal Controls & Risk Management

13. Evaluate whether management is setting the appropriate
"tone at the top" by commmnicating the importance of the
Company's ethical and business practice standards,
including the importance of internal accounting controls.

14. Serve as an independent and objective. party to monitor the
Company's financial reporting process and [the Company’s
internal controls over financial reporting (“ICFR”)).

15. Review and discuss with management the Company's
major fitiancial risk exposures and the steps management
has taken ta monitor and control such exposures and.
safeguard the Company's-assets.

12
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 13 of 87 PagelD #: 1583

16. Review and discuss with management, the internal audit
department and the independent auditor: (a) the adequacy
and effectiveness of the Company's ICFR (including any
significant deficiencies and significant changes in ICFR
reported to the Audit Committee by the independent auditor
or management, (b) the Company's internal audit
procedures; and (c} the adequacy and effectiveness of the
Company's disclosure controls and procedures, and
management reports thereon.

17. Review and discuss with management and the independent
auditor various topics and events that may have significant
financial impact on the Company or that are the subject of
discussions between management and the independent
auditor.

Financial Reporting

22, Review and discuss with management and the independent
auditor (a) the Company's audited financial statements and
quarterly financial statements (including the related notes);
(b) the disclosures under "Management's Discussion and
Analysis of Financial Condition and Results of Operations"
("MD&A") included in the Company's annual and quarterly
reports to be filed with the SEC; (c) the form of any audit
opinion to be issued by the independent auditor on the
financial statements; and, (d) if deemed appropriate,
recommend to the Board that the applicable. audited
financial statements and MD&A be included in the Annual
Report on Form 10-K.

46. The Company has long-recognized the important role management and the Board
play in maintaining effective compliance with applicable financial reporting requirements. For
example, the Company has recognized in its public filings that:

As a public company, we are subject to the reporting requirements
of the Exchange Act and the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”). These requirements. are extensive. The
Exchange Act requires that we file annual, quarterly and current
reports with tespect to our business and financial condition. The
Sarbanes-Oxley Act requires that we maintain effective disclosure
controls and procedures and internal controls over financial
reporting. In order to maintain and improve the effectiveness of
our disclosure controls and procedures and internal control over
financial reporting, significant resources and management
oversight is required.

47, Additionally, the Company’s data integrity program and general FDA compliance
are matters committed to the oversight of the Data Integrity Defendants. The Company's

Quality Policy states that “[i]t is Akom’s policy to preserve and improve patient health by

13
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 14 of 87 PagelD #: 1584

consistently delivering high quality, safe and effective specialty pharmaceutical products, that
meet or exceed customer expectations.” That policy's mission statement specifically provides
that the Company’s “management” is “committed to successfully deploying [the] Quality Policy
to all aspects of [the Company] ....” According to the mission statement, “[t]his commitment
will be maintained through having the right people-doing the right things, the first time, every
time.” ‘This includes, among other things, “[s]tate of the art technology, which develops and
commercializes safe pharmaceutical products that enhance the quality of life,” and “[a]
management team that is accountable for effective review and support of quality, through the
prioritization, resourcing, and timely execution of quality-conscious decision-making.”

48. The FDA compliance responsibilities of the Data Integrity Defendants are also
detailed in the Company’s most recent annual proxy statement, which provides in pertinent part:

We [the Board] accept the premise that with innovation and
progress. we must also confront various risks. We also recognize
that risk can be predicted, evaluated, avoided and/or managed.
Further, the Board acknowledges that inappropriate risk avoidance
and management could damage Company assets as well as
shareholder value. Given these principles, senior management
is responsible for assessing and managing the Company's
various exposures to risk on a day-to-day basis, including the
creation of appropriate risk management and compliance
programs. and policies. .. . The Board is responsible for
overseeing management in the execution of its responsibilities
and for assessing the Company’s approach to risk
management. The Board’s role in risk oversight of the
Company is consistent with the Company's leadership
structure, with the CEO and other members of senior
management having responsibility for assessing and managing
the Company’s risk exposure, and the Board providing
guidance in these areas.

(Emphasis added).
49, Furthermore, the members of the Board and Audit Committee are or should be
aware of the importance of FDA and regulatory compliance by virtue of their backgrounds in the

pharmaceutical and healthcare industries.

 

* For example, the Company’s public filings tout the experience of Johnson, a member of the
Audit Committee, “in managing regulatory and compliance requirements of the FDA,
particularly in pharmacentical[s] . . . as well as.a deep knowledge and understanding of FDA
policies and procedures regarding cGMP compliance, quality control processes and outcomes
reporting gained from his years of providing specialized consulting services to governments,
pharmaceutical companies and healthcare institutions and working.at the FDA.” The Company's

14
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 15 of 87 PagelD #: 1585

50. Accordingly, the Individual Defendants, because of their positions of control and
authority as officers and/or directors of the Company, were able to and did, directly end/or
indirectly, exercise control over the wrongful acts complained of herein.

SUBSTANTIVE ALLEGATIONS
Akorn’s Longstanding Issues With Its Internal Controls Over Financial Reporting

51. According to its public filings, Akorn is “a specialty generic pharmaceutical
company that develops, manufactures and markets generic and branded prescription
pharmaceuticals and branded as well as private-label over-the-counter consumer healih products.
and animal health pharmaceuticals.” The Company focuses on “difficult-to-manufacture sterile
and non-sterile dosage forms including, but not limited to, ophthalmics, injectables, oral liquids,
otics, topicals, inhalants and nasal sprays.”

52. Since at least 2012, Akorn has encountered myriad issues relating to its internal
controls over financial reporting. All Restatement Defendants (except for Rappuhn, who joined
the Company in 2015) were on notice of these failures and were therefore aware of the
corresponding need to ensure adequate oversight of Akorn’s internal controls in the future. As
detailed herein, the Restatement Defendants, in breach of their fiduciary duties to the Company,
knowingly abdicated these responsibilities.

53. On August 7, 2012, Akorn filed with the SEC a Form 8-K disclosing that it would
need to restate its previously issued financial statements as a result of certain accounting errors
committed by the Company in connection with its acquisition of Kilitch Drugs (India) Limited.
Specifically, the Form 8-K stated:

On August 7, 2012, Akorn issued a press release announcing that,
on August 3, 2012, the Audit Committee of Akorn’s Board of
Directors (“Audit Committee”), upon the recommendation of
management, concluded that the previously issued financial
statements contained in Akorn’s Quarterly Report on Form 10-Q
for the fiscal quarter ended March 31, 2012 should not be relied
upon because of errors in those financial statements and that those
financial statements would be restated to make the necessary

accounting adjustments. The previously disclosed. $66.7 million
purchase price for the acquisition of certain assets of Kilitech Drugs

 

public filings also tout that Tambi “brings to Akorn’s Board extensive pharmaceutical industry.
experience particularly FDA. knowledge and drug development and commercialization
expertise.”

15
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 16 of 87 PagelD #: 1586

(India) Limited was originally recorded in the first quarter of 2012.
During the second quarter of 2012, the Company determined that
its preliminary accounting for the acquisition of certain assets. of
Kilitch Drugs (India) Limited needed to be corrected, as certain
items that had been previously capitalized as purchase price
needed to be expensed as either compensation earned from the
achievement of acquisition related milestones or other acquisition
costs. As a result of the restatement Akorn wiil re-characterize
approximately $8.3 million of originally recorded purchase price
as additional expense for the quarter ended March 31, 2012.

In addition, the Company’s consolidated statement of cash flows
for the three months ended March 31,2012 and 2011 have been
adjusted to correct a classification error. The error resulted in an
understatement of net cash provided by operating activities of $1.4
million, with a corresponding understatement of net cash used in
investing activities for the three months ended March 31, 2012 and
an overstatement of net cash provided by operating activities of
$0.5 million, with a corresponding overstatement. of net cash used
in investing activities for the three month period ended March 31,
2011,

* * *

In connection with this matter, the Company has re-evaluated its
conclusions regarding the effectiveness of its internal control over
financial reporting for the affected periods and determined that a
material weakness existed as of March 31, 2012. The Company
had previously concluded in its Quarterly Report on Form 10-Q for
the fiscal quarter ended March 31, 2012 that its controls were
effective as of March 31, 2012. As a result of the material
weakness, the Company has now concluded that such controls
were ineffective. Accordingly, the Company will restate its
disclosures as of March 31, 2012 to include the identification of a
material weakness related to its restatement. The Company is
actively engaged in remediating the material weakness.

54. In a Form 10-Q/A filed by the Company with the SEC on August 14, 2012, the
Company more succinctly disclosed that “the primary factor contributing to the material
weakness . .. was the Company’s accounting for business combinations.” (Emphasis added).4

55. On March 1, 2013, the Company filed with the SEC a Form 10-K for fiscal year
2012 which provided an evaluation of this. material weakness. Specifically, the Form 10-K
stated:

The primary factors contributing to the material weakness, which
relates to our financial staternent close process, were:

 

‘The Form 10-Q/A was signed by Dick.
5’ The Form 10-K was signed by Rai, Dick, Kapoor, Abromowitz, Graves, Johnson, Meyer,
Tambi and Weinstein.

16
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 17 of 87 PagelD #: 1587

° We did not maintain financial close process and
procedures that were adequately designed, documented and
executed to support the accurate and timely reporting of our
financial results, As a result, we made a number of manual post-
close adjustments necessary in order to prepare the financial
Statements included in this Form 10-K.

s We did not maintain effective controls to provide
reasonable assurance that accounts were complete and accurate
and agreed to detailed support, and that account reconciliations
were properly performed, reviewed and approved. While these
activities should be performed in the ordinary course of our
preparing our financial statements, we instead needed to undertake
significant efforts to complete reconciliations and investigate items
identified in those reconciliations during the course of the audit of
our financial statements.

(Emphasis in original).

56. The Form 10-K expressly noted that this evaluation was conducted by “[Akorn’s]
management, with the participation of [the Company’s] Chief Executive Officer and . . . Chief
Financial Officer” and assured Akom’s stockholders that “[w]ith the oversight of senior
management and [the] audit committee, [Akorn] ha{d] begun taking steps and plan[ned] to take
additional measures to remediate the underlying causes of the material weakness{[.]”

57. On March 28, 2013, the Company filed with the SEC a Form 8-K disclosing that
after conducting a “competitive process” and engaging in “careful deliberation,” the Audit
Committee had approved the dismissal of Ernst & Young LLP (“E & Y”) as the Company’s
independent registered public accounting firm, The Form 8-K noted that the Company's March
1, 2013 Form 10-K contained an adverse opinion from E & Y regarding the “Company’s internal
control over financial reporting due to the effect of a material weakness related to the financial
statement close process [,]” and disclosed that KPMG LLP (“KPMG”) had replaced E & Y as
the Company’s independent registered public accounting firm.

Akorn Touts the Benefits of its Aggressive Acquisition Strategy While Falsely Assuring Its
Stockholders That Its Financial Statements Are Accurate

98, Unfortunately for the Company and its stockholders, the promise in the Match 1,
2013 10-K that Akorn management and the Board would take appropriate remedial action was
hollow.. Instead, the Restatement Defendants knowingly permitted the deficiencies to continue

unabated, and as a result of their deliberate inaction, Akorn would once again find itself restating

17
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 18 of 87 PagelD #: 1588

its financial statements due to improprieties in its accounting for business combinations — the
identical problem that caused the 2012 restatement.

59. On March 3, 2014, one year after promising to “remediate the underlying causes
of the material weakness,” the Company filed with the SEC a Form 12b-25 Notification of Late
Filing disclosing that Akorn was “unable to file its Annual Report on Form 10-K. [for fiscal year
2013] within the prescribed time period” because the Company had identified additional material
weaknesses in its internal controls over financial reporting:

The Company has net completed its testing.and assessment of the
effectiveness of its internal control over financial reporting due in
part to identified control deficiencies related to completeness and
accuracy of underlying data used in the determination of certain
significant estimates and accounting transactions as well as the
existence .of inadequate segregation of duties. The. Company
believes that these deficiencies, or combination of deficiencies,
reptesent material weaknesses in its internal control over financial
reporting.

60. On March 14, 2014, Akorn filed with the SEC its Form 10-K for fiscal’ year 2013,
which disclosed greater detail about the Company’s material weaknesses:

[O]ur management concluded that, as of December 31, 2013, our
internal control over financial reporting was not effective because
of the identification of material weaknesses described as follows:

® We did not have controls designed to validate the
completeness and accuracy of underlying data used in the
determination of significant estimates and accounting transactions.
As a result, errors were identified in the underlying data used to
support significant estimates and accounting transactions,
primarily relating to gross to net revenue adjustments, inventory
reserves and the determination of useful lives of acquired
intangible assets. Although the errors were not material, we
believe we have a material weakness because there is a reasonable
possibility that a material misstatement to the interim or annual
financial statements would not be prevented or detected on a
timely basis,

® We did not have an adequate process in place to support
the accurate and timely reporting of our financial results and
disclosures in our Form 10-K. As a result, errors were identified
primarily related to accounts payable and inventory balances at
year end. Additionally, we.did not have an adequate process in
place ta complete our testing and assessment of the design and
effectiveness of internal controls over financial réporting in a
timely manner. Although the errors to accounts payable and
inventory balances were not material, we believe we have a
material weakness because there is a reasonable possibility that a

18
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 19 of 87 PagelD #: 1589

material misstatement to the interim or annual financial statements
would not be prevented or detected on a timely basis,

° We did not have sufficient segregation of duties over
information system access such that employees had the ability to
inappropriately initiate and record transactions, and there were no
compensating, preventative or detective controls. Although no
inappropriate transactions were identified based on our review, we
believe we have a material weakness because there is a reasonable
possibility that a material misstatement to the interim or annual

financial statements would not be prevented or detected on a
timely basis.

(Zmphasis in original).

61. Despite the existence of numerous, unremedied material weaknesses in the
Company’s ICFR (including those relating to business combinations), the Board and Akorn
management caused the Company to complete two large acquisitions in 2014. On April 17,
2014, the Company filed with the SEC a Form 8-K and issued a press. release announcing the
completion of the first of the Company's major transactions that year, the Hi-Tech Acquisition,
for $640 million in cash. The press release touted the Hi-Tech Acquisition as one which would
“transform the Company into a larger, more diversified generic player” and “bring[] critical mass
and scale Akorn's business[.]" Akorn anticipated that the Hi-Tech Acquisition would contribute
“315-20 million in annual run-rate synergies. within 12 months post-close.” In the press release,
Rai stated that the Company’s priority was “executing on our integration plan [with Hi-Tech]”
and that Akom “expectfed] that the acquisition will be immediately accretive to non-GAAP
earnings.” (Emphasis added).

62. On May 9, 2014, the Company filed with the SEC a Form 8-K and issued a press
release announcing that Akorn had entered into a definitive. agreement regarding the second of its
key transactions that year, the VersaPharm Acquisition, in which it would acquire VPI Holdings
Corp., the parent company of VersaPharm, for $440 million in cash: The press release stated that
the Company intended to fund the VersaPharm Acquisition through roughly $445 million in
loans. In the press release, defendant Rai noted the tapid growth and product diversification
spurred by the Company’s recent acquisitions: “This [VersaPharm] [A]cquisition is a highly

strategic fit with the recently acquired Hi-Tech platform . . . . Our acquisition strategy will have

19
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 20 of 87 PagelD #: 1590

resulted in doubling our revenues and product portfolio in a short period of time,” (Emphasis

added).

63. On May 12, 2014, the Company filed with the SEC a Form 10-Q disclosing its
financial results for the first quarter ended March 31, 2014.° As it related to the Company’s

internal controls, the Form 10-Q stated:

With the oversight of senior management and our audit committee,
we have begun taken steps and plan to take additional measures to
remediate the underlying causes of the material weaknesses. With
respect to completeness and accuracy concerns, management
intends to add additional accounting and internal audit personnel
and design, document, and test controls that are intended to
validate the completeness and accuracy of the data used in our
significant estimates and accounting transactions. With respect to
timely and accurate filing of our financial results, management
intends to add additional accounting personnel, and to design,
document, and test controls that are intended to ensure timely
filing. With respect to segregation of duties, management intends
to implement information technology tools to identify and assess
segregation of duties issues, and to design, document and test
controls to either eliminate or mitigate potential segregation of
duties concerns. While the Conrpany believes it will remediate
the material weaknesses prior to filing its Form 10-K for the period
ending December 31, 2014, the Company can provide no
assurance at this time that management will be able to report that
our internal control over financial reporting is effective as of
December 31, 2014.

Notwithstanding the identified material weaknesses,
management believes the consolidated financial statements
included in this Quarterly Report on Form 10-Q fairly represent
in all material respects our financial condition, results of
operations and cash flaws at and for the period presented in
accordance with U.S. GAAP.

(Emphasis added).
64. On August 11, 2014, the Company filed with the SEC a Form 10-Q disclosing its
financial results for the second quarter ended June 30, 2014.’ As it related to the Company’s

internal controls, the Form 10-Q contained the same representations as expressed in the first

quarter 2014 Form 10-Q.

 

* The Form 10-Q was signed by Dick and included certifications under the Sarbanes-Oxley Act
of 2002 (“SOX”) signed by Rai and Dick, attesting that the financial information contained in the
Form 10-Q was accurate and properly disclosed any matetial changes to Akorn's internal
controls over financial reporting.

’ The Form 10-Q was signed by Dick and included certifications under SOX signed by Rai and
Dick, again attesting that the financial information-contained in the Form 10-Q was accurate and
properly disclosed any material changes to Akorn’s internal controls over financial reporting.

20
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 21 of 87 PagelD #: 1591

65. On August 12, 2014, Akom filed with the SEC a Form 8-K. and issued a press
release announcing the completion of the VersaPharm Acquisition for $440 million. The press
release stated. that the VersaPharm Acquisition was “expected to add $90 to $100 million in
annual revenues and $0.10 to $0.12 in earnings per share, excluding new pipeline launches, deal
amortization and acquisition-related expenses.”

66. As noted in § 60, the VersaPharm Acquisition was funded entirely by loans,
Concurrent with the completion of this transaction, the Company entered into a $445.0 million
term loan with certain lenders, with JPMorgan acting as the administrative agent (the
“Incremental Term Loan”).

57. On November 6, 2014, the Company filed with the SEC a Form &-K. and issued a
press release announcing its financial results for the third quarter ended September 30, 2014, In
the press release, defendant Rai again championed the rapid growth and increased earings
spurred by the Acquisitions:

Our strong business momentum continued this quarter, with double
digit organic growth and strong performance from the acquisitions
that were completed over the last 12 months. Our strategic
initiatives to diversify our portfolio of products have allowed us to
reinvent the business, which has opened numerous new market
opportunities and has positioned Akorn as a much broader provider
of specialty generics. Our current portfolio of marketed and
pipeline products operate in strong. imarkets with favorable
competitive dynamics, which will provide us with sustainable
growth opportunities as we move forward. We expect to close

9014 with record sales and earnings, which will set us firmly on
the path to achieve over $1 billion in annual sales in the future.

(Emphasis added).

68, On November 10, 2014, the Company filed with the SEC a Form 10-Q disclosing
its financial results for the third quarter ended September 30, 2014.5 As it related to the
Company’s internal controls, the Form 10-Q contained the same representations as those
expressed in the first and second quarter 2014 Form 10-Qs:

69. On February 26, 2015, the Company filed with the SEC a Form 8-K and issued a

press release disclosing the Company's financial and operational results for the fourth quarter

 

' The Form 10-Q was signed by Dick and included certifications under SOX signed by Rai and
Dick, attesting that the financial information contained in the Form 10-Q was accurate and
properly disclosed any material changes to Akorn’s internal controls over financial reporting,

21
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 22 of 87 PagelD #: 1592

and year ended December 31, 2014. In the press release, defendant Rai again touted the

Company’s business combinations in 2014:

2014 was a transformative and rewarding year for Akom .. .. In a
Short period of time we have built a robust and well-diversified
specialty generics platform that will provide future growth
opportunities through a growing pipeline of preducts and a
reliable acquisition strategy. ] remain confident in the long term
prospects of our business.

(Emphasis added),

Akorn Finally Admits That its Financial Statements Were Inaccurate and Had to Be
Restated and That Its Internal Controls Continued to Be Inadequate

70. While the Company publicly touted the benefits of the Acquisitions, Akom failed
to disclose to its stockholders that the Restatement Defendants had abdicated their fiduciary
duties to the Company by, inter alia, failing to ensure the proper integration of the acquired
businesses into the Company’s accounting depattment and accounting systems and the overall
adequacy of Akorn’s internal controls over financial reporting.

71. ‘Indeed, by the end of the 2014, Akorn management and the Audit Committee had
failed to meaningfully implement the remediation plan or otherwise correct the Company’s many
material weaknesses and deficient internal control environment. The. adverse consequences of
failing to implement the remediation plan were only exacerbated by the decision by Akom
management and the Board to complete the Acquisitions and embark.on the appurtenant task of
integrating Hi-Tech and Vetsapharm into the Company’s already-weakened ICFR.

72. On March 2, 2015, the Company filed with the SEC a Form 12b-25 Notification
of Late Filing and issued a press release disclosing that it needed an extension of time to file its
Form 10-K for fiscal year 2014. Specifically, Akorn disclosed that:

On April 17, 2014, the Company completed its acquisition of Hi-
Tech Pharmacal Co., Inc. (“Hi-Tech”) and on August 12, 2014, the
Company completed its acquisition of VersaPharm Incorporated
(“VersaPharm” and together with Hi-Tech, the “Acquired
Entities”). The Acquired Entities are consolidated entities whose
total assets and total revenues each individually represent
significant portions of the related consolidated financial
statement amounts of the Company as of and for the year ended
December 31, 2014, Due to the scale of the Acquired Entities, the
extensive and complex nature of the actions required to

consummate each transaction and the subsequent process of
integration of the Acquired Entities into the business and

22
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 23 of 87 PagelD #: 1593

financial systems of the Company, significant management time
and resources were diverted from the Company’s normal process
of reviewing and conipleting financial and other information in
the Form 10-K. Furthermore, the Company has experienced
unforeseen delays in collecting and compiling certain financial
and other related data that would be included in the Form 10-K
regarding the Acquired Entities. The Company could not have
obtained this information in‘ a more timely fashion without
unreasonable effort and expense.

Management is in the process of completing the Form 10-K. The
finalization of financial information related to the Acquired
Entities and the Company as a whole is not expected to result in
any material change to previously reported financial statements or
the financial results reported in our earnings release on February
26, 2015, Except for accounting for the change in our year to year
Tevenues and earnings due to the acquisitions described above and
the resulting. growth of our business, as reported in our February
26, 2015 earnings release, our management believes there will not
be any significant change in results of operation’ from the
corresponding period for the 2013 fiscal year,

In addition, the Company has not yet completed its assessment of
the effectiveness of its internal control over financial reporting as
of December 31, 2014 due to the aforementioned factors, The
Company believes that material weaknesses exist as of December
31, 2014 relating to the completeness and accuracy of underlying
data used in the determination of significant estimates and
accounting transactions and accurate and timely reporting of its
financial results and disclosures in its Form 10-K. There is a
possibility that upon completion of its assessment, the Company
may determine that there are additional material weaknesses as of
December 31, 2014.

(Emphasis added).

73. On March 17, 2015, Akorn filed with the SEC a Form 10-K which disclosed that
the Company’s previously issued financial statements for the second and third quarters of fiscal
year 2014 were inaccurate and had to be restated. In a Form 8-K filed concurrently with the
Form 10-K, Akorn disclosed that it had “concluded there were certain material weaknesses .in
internal control over financial reporting, including an additional material weakness that it had
inadequate controls in place to prevent or detect material errors in the financial statements of
acquired subsidiaries,” and that its “disclosure controls and procedures were not effective as of
December 31, 2014, due to these material weaknesses in its internal control over financial

reporting.” Based on the above, the Audit Committee concluded that the Company's previously

23
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 24 of 87 PagelD #: 1594

issued second and third quarter 2014 financial statements “should not be relied upon” and needed
to be restated.

74. At the time the Form 10-K was filed, the Company reported that it had to restate
its previously issued second and third quarter 2014 financial statements because “an error was
identified in the fair value allocation of assets acquired and liabilities assumed in connection with
the acquisition of Hi-Tech Pharmacal Co,, Inc,” At that time, the Company categorized the error
as an “overstatement in the chargeback reserve” caused by “a manual error made in preparing the
data related to the chargeback reserve whereby there was a duplication of inventory units held by
one customer utilized in the calculation of the reserve ainount. for Hi-Téch products at the
acquisition date.” Correction of the error “resulted in a reduction of previously reported revenue
by approximately $8.9 million, a reduction of previously reported pre-tax income by
approximately $8.9 million and a reduction of previously reported net iticome, goodwill and
retained earnings by approximately $5.6 million, for the Company's three and six month periods
ended June 30, 2014.”

75. On April 24, 2015, Akorn reported that it would make additional financial
restatements, this time to correct the previously issued financial statements for the second and
third quarters of 2014 (again), as well as for the fourth quarter and full year of fiscal year 2014
(ended December 31, 2014), At that time, the Company reported that “based on management’s
preliminary assessment, the errors related to the understatements of rebates and other sales
allowances are estimated to have resulted in an overstatement to net revenue and pretax income
from continuing operations of $20 million to $35 million for the year ended December 31,
2014,” but that the “estimated impact of the eirors could materially change based on further
review and analysis of the affected periods, including due to potential identification of other
errors.” The Company further announced that the Audit Committee would be “conducting an
independent investigation into. the circumstances surrounding the errors that resulted in the
misstatements, which will involve retaining outside advisors to assist in the investigation.”

76, Also on April 24, 2015, the Company reported that the Audit Committee had

concluded that the Company’s previously issued financial statements for the identified periods

24
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 25 of 87 PagelD #: 1595

should no longer be relied upon, and that “management's report on the effectiveness of internal
control over financial reporting as of December 31, 2014 should no longer be relied upon.”
Additionally, Akorn informed its shareholders. that the opinion of its “independent registered
public accounting firm, KPMG LLP (‘KPMG’) on the consolidated financial statements for the
year ended December 31, 2014, as well ag KPMG’s opinion on the effectiveness of the
Company’s internal control over financial reporting as of December 31, 2014, should no longer

be relied upon.”

77. Follawing the April 24, 2015 disclosures, the price of Akorn’s common stock
declined nearly 22% the following trading day. On that same day, financial analysts questioned,
among other things, management’s credibility, For example, on April 27, 2015, Investor's

Business Daily published an article entitled “Akorn Downgraded, Stock Falls on ‘Credibility

a”

Gap’” stating:
Top-rated drug maker Akorn (AKRX) was down 20% in moming
trading Monday as analysts weighed in on Friday evening’s news
that it would again restate its 2014 earnings. Early Monday the
company also announced a series of new executive appointments.

The Street had assumed that the accounting problem, first revealed
when the company filed for an extension of its 10-K report on
March 2, had been resolved when Akorn issued a modest
downward revision on March 17. But Friday’s statement revealed
that the investigation had revealed further problems, which had
tesulted in an overstatement of pretax income to the tune of $20
taillion to $35 million, Also, the firm said, Q1 results will not be
issued “in a timely manner.”

Piper Jaffray analyst David Amsellem ran out of patience and
downgraded the stock to neutral.

“Though management does not believe the accounting issues will
impact 1Q15 results, and it is sticking with its 2015 guidance, there
is in our view far too large of a credibility gap to simply take those
statements at face value,” he wrote in a research note Sunday, “We
believe that significant management changes will be. needed to
restore Akorn’s credibility and further find it difficult to envision
how these missteps will not result in a change in the CFO
position.”

78. Meanwhile, The Wall Street Journal questioned the haste with which Akorn
entered into the Acquisitions. In an article published on April 27, 2015 entitled “Akoim's

Restatement Drives Investors Nuts,” The Wall Street Journal noted:

25
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 26 of 87 PagelD #: 1596

Accounting issues are never good news for investors. Especially
troubling is that Akorn blamed recent acquisitions, of Hi-Tech
Pharmacal and VersaPharm, for ‘a substantial majority’ of its
woes, But those deals are precisely what had caused Akorn’s stock
to germinate. Before any restatements, total assets increased more
than fourfold last year, to $1.9 billion,
79.  Achart included in The Wall Street Journal article illuminated the exponential —

and as detailed herein, unmanageable — asset increase triggered by the Acquisitions:

Overgrown
Akorn's total assets, in milllons of U.S, dofiars

$2,500
£2,000
$1,500
$1,000

$500

 

$0

2010 . 2041 2042 2013 2014

Peggadee Toye onetit sy oe “Wr

80. The Wall Street Journal article also highlighted a perverse “silver lining”
stemming from the Restatement: “Since nearly every pharmaceutical company seems to be
hunting for acquisitions at the moment, the blood from a selloff— even due to accounting issues
— might perversely have the benefit of drawing in deal sharks.” In other words, the Restatement
transformed the Company from “hunter” to the “hunted” in. the pharmaceutical mergers and
acquisitions landscape.

81. The Restatement also caused certain modifications to the terms of the Incremental
Term Loan and Existing Term Loan. On May 20, 2015, the Company modified these loans to
remedy certain covenant defaults related to the Restatement by incurring charges through a
temporary interest rate increase and upfront payment,

82. On November 4, 2015, Akorn published a “Business and Financial Guidance

Update” (the “Update”) advising that it expected to file with the SEC its restated 2014 quarterly

26
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 27 of 87 PagelD #: 1597

and annual financial statements “by the end of the first quarter of 2016." The Company
indicated that its “estimate of the errors related to the understatements of rebates and other sules
allowances, as disclosed on August 10, 2015, is estimated to have resulted in an overstatement to
net revenue and pretax income from continuing operations slightly above the upper end of the
$20 million to $35 million range initially estimated.” The Update also disclosed that the Chicago
Regional Office of the SEC “is conducting an investigation regarding the previously disclosed
restatement, internal controls and other related matters,” and that the U.S. Attomey’s Office for
the Southern District of New York “has requested information regarding these matters.”

83. Shortly thereafter, on November 13, 2015, the Company again modified the terms
of the Incremental Term Loan and Existing Term Loan to remedy certain remaining covenant
defaults related to the Restatement by incurring additional charges through yet another temporary
interest rate increase and upfront payment.

84. On January 14, 2016, Akorn issued a press release providing additional “material
updates.” The press release reported that the Company had engaged BDO USA, LLP (“BDO”)
as its independent auditors and that BDO “will be auditing the Company's financial statements
forthe two years ended December 31, 2015, including the restatement for 2014.” BDO was thus
the Company’s third independent auditor in three years. Akorn also reported that it “believes
that restated 2014 financials will be filed concurrently with delinquent 2015 financial reports”
and that the Company “maintains its previously stated goal of regaining compliance. with timely
financial reporting requirements by May 9, 2016.” With respect to the ongoing financial
restatement, the press release reported:

In light of the Audit Committee’s findings, Akorn’s management
continues to evaluate the nature and scope of the company’s
ongoing restatements to its 2014 financial results as well as
possible amendments to its disclosures. Akorn’s estimate of the
errors is estimated to have resulted in an overstatement to net
revenue and pretax income from continuing operations of
approximately $35 million for the year ended December 31, 2014.
These estimates are based on management’s ongoing assessments
and are subject to the completion of the restatement and the audit
of the restated financial statements for the year ended December
31, 2014,

Akorn’s management is considering the company’s prior

conclusions of the adequacy of its internal control over financial

27
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 28 of 87 PagelD #: 1598

reporting and disclosure controls and ptocedures, and related
material weaknesses in such controls. Akom intends to amend
certain prior disclosures pertaining to its evaluation of such
controls and procedures, and material weaknesses, as appropriate
in connection with any amended filings, and will consider whether
any further remedial measures may be advisable.

85. On January 14, 2016, Akorn filed with the SEC a Form 8-K reporting that (i) the
Audit Committee had dismissed KPMG as the Company’s registered public accountant, and (ii)
that the Company had significantly modified the “risk factors” of owning the Company’s
securities. The Form 8-K. also disclosed that KPMG had advised the Company’

[T]hat information had come to its attention, that if further
investigated may: (i) materially impact the fairness or reliability of
either: a previously issued audit report or the underlying financial
statements; or the financial statements issued or ta be issued
covering the fiscal period(s) subsequent to the date of the most
recent financial statements covered by an audit report (including
information that may prevent it. from rendering an unqualified
audit report on those financial statements), or (ii) cause it to be
unwilling to rely on management’s representations or be associated
with the registrant’s financial statements. KPMG also advised us
that, in addition to the. Audit Committee's conclusion that our
audited consolidated financial statements for the year ended
December 31, 2014 and our unaudited condensed consolidated
financial statements for the quarters ended June 30, 2014 and
September 30, 2014 and the disclosures and related
communications for each of these periods should not be. relied,
information has come to its attention, that if further investigated
may significantly impact our unaudited condensed consolidated
financial statements for the quarter ended March 31, 2014 and
our audited consolidated financial statements for the year ended
December 31, 2013.

Due to the dismissal, KPMG advised us that it did not have the
opportunity to expand the scope of its audit, conduct further
procedures, evaluate the investigation ... or complete its process.
KPMG further advised us that, at the time of its dismissal, KPMG
has not had an opportunity to conduct its procedures or conclude
that it was satisfied with the investigation or that any remediation
has taken place.

(Emphasis added)

86. Less than two weeks later, KPMG filed with fhe SEC its own Form 8-K/A
containing “clarifications” to the Company’s January 14, 2016 Form 8-K statements. Among
other things, KPMG’s January 27, 2016 Form 8-K/A “clarified” for stockholders the following:

The information teferenced by the Company ... that had come to

our attention relates to errors identified by the Company related to
understatements of rebates and other sales allowances which have

28
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 29 of 87 PagelD #: 1599

resulted in an overstatement te net revenue and pretax income from
continuing operations for the year ended December 31, 2014, and
two additional accounting matters identified by the Company's
‘investigation that warranted further investigation and review: (i)
customer payment term modifications and related revenue
recognition practices, timing and disclosures for 2013- through
2015, and (Ji) returns processing delays in 2015. We advised the
Company that this information necessitated a_ significant
expansion of the scope of our audits, and that information
discovered in the Company’s investigation or in our expanded
audit procedures may: (i) materially impact the fairness or
reliability of the Company’s unaudited condensed consolidated
financial statements as of and for the three months ended March
31, 2014 and consolidated financial statements as of and for the
year ended December 31, 2013 or (ii) cause. us to be unwilling to
rely on management’s representations or to be associated with the
Company’s financial statements, including the previously audited
financial statements as of and for the year ended December 31,

2013.

(Emphasis added).
87. Exhibit 99.1 (the “Exhibit’’) ta the Company’s January 14, 2016 Form 8-K also
substantially expanded the risk factors of owning the Company’s securities. Among many other
newly added risk factors, the Exhibit specifically reported the following two new risk factors:

We announced that we intend to restate our consolidated financial
statements and replace our registered independent public
accounting firm. Such restatement and change in accounting firms
requires a thorough review of our financial statements, which
could result in the identification of additional errors and require the
correction of additional items, which could be material.

Bs * ey

Our failure to timely file our periodic reports with the SEC has,
among other things, resulted in a default under our convertible
note, a breach of covenants under our loan agreements and
could further impact our credit rating, each of which could
materially and adversely affect our financial condition and/or
results of operations.

(Emphasis added)

88. The Exhibit also detailed some of the damages sustained by the Company as a
result of its prior publication of false and misleading financial statements, including the
downgrading of one of the Company’s credit ratings in November 2015, and that:

Our management may be required to devote significant time and
attention to [shareholder and regulatory investigation] matters, and

these and additional matters that arise from the restatement. could
have a material adverse impact on our results of operations,

29
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 30 of 87 PagelD #: 1600

financial condition, liquidity and cash flows. While we -cannot
predict the outcome of these matters or estimate the potential
exposure at this time, we have already expended: significant
resources investigating the claims underlying and defending
these matters and expect te continue to expend significant
resources defending these matters.

* * *

As previously disclosed, we are currently in the process of
restating previously filed financial statements, remediating our
previously existing material weaknesses, and evaluating if further
remedial action is appropriate, These restatements, and the review
.of the misstatements that necessitated our review of our financial
statements, have been time consuming, expensive and could
expose us to a number of additional risks, which could materially
adversely affect our financial position, results of operations, and
cash flows.

In particular, we have incurred significant expense, including
significant audit, legal, consulting, and other professional fees,
and lender and noteholder consent fees, in connection with the
restatement of our previously issued financial statements and the

ongoing remediation of material weaknesses in-our internal contro!
over financial reporting.

(Emphasis added).

89. On March 22, 2016, Akorn filed with the SEC a Form §-K and issued a press
release providing an update on the restatement process, The press release stated that it was the
Company’s “goal to file its restated 2014 financial information and delinquent 2015. financial
results with the [SEC] by May 9, 2016. Both the restated 2014 and delinquent 2015 financial
results are expected to be filed with the SEC in one comprehensive Form 10-K.” The Form 8-K
reiterated that the overstatement to fiscal year 2014 net revenue was anticipated to be
approximately $35 million, This estimate was subject to completion of the audit of the
Company’s 2014 restated financial statements.

90. On May 6, 2016, Akorn filed with the SEC a Form 8-K and issued a press release
entitled “Akorn Outlines Timeline for 2015 Form 10-K Filing, First Quarter 2016 Form 10-Q
Filing and Investor Conference Calls.” The press release stated:

On Monday, May 9, 2016 after market close, the Company plans
to file a comprehensive Annual Report on Form 10-K for the year
ended December 31, 2015. The comprehensive Form 10-K will
contain the consolidated financial statements for the year ended

December 31, 2015 and consolidated restated financial statements
for the year ended December 31, 2014. In addition, the Company

30
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 31 of 87 PagelD #: 1601

plans to issue a press release with the audited 2015 and audited and
restated 2014 results, and non-GAAP financial measures.

With respect to its Form 10-Q for the first quarter ended March 31,
2016, the Company plans to file for the automatic extension
afforded by Form 12b-25 on May 11, 2016, Subsequently, after
market close on Monday, May 16, 2016 and within the
aforementioned automatic extension period, the Company plans to
file the Form 10-Q for the first quarter ended March 31, 2016. In
addition, the Company plans to issue a press release outlining the
quarterly results and non-GAAP financial measures. and providing
a business update.

Akorn Finally Files Its Much-Belated Form 10-K and Schedules Its Long-Overdue Annual
Meeting of Stockholders

91. On May 10, 2016, Akorn filed with the SEC a Form 8-K and issued a press
release disclosing that the Company finally intended to hold, for the first time in almost two.
years, an annual meeting of its stockholders. The Form 8-K. disclosed, inter alia, that on May 8,
2016, the Board approved July 1, 2016 as the date of the Company's 2016 annual meeting of
shareholders to be held at the Company’s headquarters in Lake Forest, Hlinois. Meanwhile, the
press release disclosed that the Company had filed a Form 10-K containing “consolidated
financial statements for the year ended December 31, 2015, and unaudited quarterly financial
information for the quarters in 2015; and... consolidated restated financial statements for the
yeat ended December 31, 2014 and unaudited restated quarterly financial information for the
quarters in 2014.”

92. The Form 10-K filed concurrently with the Form 8-K disclosed the breadth of the
Restatement. Specifically, the Form 10-K noted:

The following errors were identified by the Andit Committee and
the Company and are corrected through the restatement of the three
months ended March 31, 2014, three and six months ended June
30, 2014, the three and nine months ended September 30, 2014 and
the year ended December 31, 2014:

(a) The Company understated the rebate reserve estimate
related to inventory in the wholesale channel (the “pipeline
reserve”). Historically, the Company estimated the
downstream rebate obligation related to. inventory on hand
with wholesalers at period end based on contractual rebate
rates applied to quantity and value of reported inventory on
hand at wholesalers. This allowed for the appropriate
recognition of net revenue as the downstream liabilities
were recorded in the same period as the sale. In 2014, the
pipeline reserve calculated by the Company reflected most

31
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 32 of 87 PagelD #: 1602

fees owed to wholesalers, but it did not accurately take into
account the entire population of potential downstream
rebate obligations, which significantly changed subsequent
to the acquisitions completed in the year, and general
consolidation in the industry during that period. The
Company subsequently revised its pipeline reserve
calculation to include the entire population of potential
downstream rebate obligations. The Company's revised
calculation resulted in an increased pipeline reserve,
increasing rebates and contractual allowances and
decreasing net revenue. These pipeline reserve errors
resulted in a reduction of net revenues of $1.4 million in the
three month period ended June 30, 2014, $8.1 million and
$9.5 million in the three and nine month period ended
September 30, 2014 and $1.0 million and $10.5 million in
the three and twelve month period ended December 31,
2014, respectively.

(b) The Company identified errors in its estimates and year-end
cutoff related to certain revenue deductions, namely
rebates, billbacks, failure to supply, price protection
penalties and other contractual adjustments. It is. the
Company’s policy to recognize. liabilities such as those
discussed above ‘when probable and estimable in
accordance with US GAAP, The items were ‘determined to
be etrors as the information necessary to record the
reserves for these items was generally known or knowable
as of the financial statement dates. The recognition of these
gross to net revenue reserves resulted in an increased rebate
and contractual allowance reserves and decreased net
revenue. These estimates and cut-off errors resulted in a
reduction of net revenues of $1.7 million in the three month
period ended June 30, 2014, $2.9 million and $4.6 million
in the three and nine month period ended September 30,
2014 and $16.5 million and $21.0 million in the three and
twelve month period ended December 31, 2014,
respectively. In addition, for a portion of a transaction with
a single customer, revenue was recognized despite a lack of
sufficient evidence on which to properly recognize such
revenue in accordance with ASC 605 — “Revenue
Recognition,” which error resulted in a reduction of net
revenues of $2.9 million in the three and twelve month
period ended December 31, 2014.

93, The Form 10-K revealed, inter alia, that (1) previously reported net revenue of
$593 million for 2014 was overstated by $38 million, and (1) previously reported income from
continuing operations before income taxes of $59 million for 2014 was overstated by $34
million.

94. The Form 10-K contained a report from BDO to the Board and the Company’s

shareholders outlining the breadth and severity of the circumstances necessitating the

32
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 33 of 87 PagelD #: 1603

Restatement as determined in BDO's audit (the “BDO Audit Report”), The BDO Audit Report
found, inter alia, the following deficiencies in the Company’s internal controls:
i. Control Environment

e The Company did not maintain an effective control
environment to allow for the accurate and timely filing of
its financial statements primarily attributable to the
following factors:

o Not appropriately remediating existing material
weaknesses on a timely basis.

o Not having a sufficient complement of accounting
and financial reporting personnel with an
appropriate level of knowledge, US GAAP
proficiency, experience and training commensurate
with the Company’s financial reporting
requirements.

o Not having systems, processes or policies. in place
to enable timely financial analysis and accounting
review.

e These deficiencies in the control environment resulted in
certain instances of incorrect accounting decisions and
contributed to the following material weaknesses:

o Not having controls designed to validate the
completeness and accuracy of underlying data used
in account reconciliations and in the determination
of significant estimates and accounting transactions
and, #8 a result, errors which were later identified in
the underlying data used to support significant
estimates and accounting transactions, particularly
with respect to. gross to net revenue adjustments.

o Not having :an adequate process or appropriate
controls in place to support the accurate and timely
reporting of the Company’s financial results and
disclosures on its Form 10-K.

ik. Risk Assessment

e The Company did not effectively design controls. in
response to the risks of material misstatement, This control
deficiency contributed to the following additional. material
weakness:

o Not having an adequate process or appropriate
controls in place to prevent or detect material errors
in the financial statements of acquired subsidiaries.
As a result, errors were identified primarily related
to gross to net revenue adjustments, expenses,
inventory and accrued liabilities in the financial
statemerits at the acquisition dates, the interim

33
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 34 of 87 PagelD #: 1604

‘periods as of and for the periods ended June 30,
2014 and September 30, 2014, and as of and for the
year ended December31, 2014. One of the
aforementioned errors related to the chargeback
reserve of Hi-Tech, recognized at the acquisition
date and required the restatement of the Company’s.
condensed consolidated financial statements. for the
three and six month periods ended June 30, 2014
and the nine month period ended September 30,
2014, as disclosed in the Company’s Form 8-K
dated March 17, 2015.
iii. Information and Communication
* The Company did not maintain effective controls over
information and communication. Specifically, the
Company did not have an adequate process for internally
communicating information between the accounting
department and other operating, departments. necessary to
support the proper function of internal controls. This
control deficiency led to the aforementioned material
weaknesses related to the determination of significant
estimates. and detection of material errors in the financial
statements of acquired subsidiaties.

95. The Form 10-K also disclosed greater detail about the damages to the Company
caused by the Restatement. For example, in comparing results of the Company’s operations
between fiscal years 2015 and 2014, Akotn noted that: “Selling, general and administrative
(‘SG&A’) expenses were $162.2 million in 2015, an increase of $69.3 million, or 74.5%, over
the prior year expense of $93.0 million. Significant increases in SG&A expenses in comparison
to the prior year included $27.4 million of casts associated with the restatement ani
remediation efforts incurred in the year [,]” (Emphasis added).

96. As the Company previously acknowledged, the Restatement also: resulted in
significant fees to cure the breach of certain conditions underlying the Incremental Term Loan
and Existing Term Loan. For example, in comparing the Company’s cash flows between fiscal
years 2015 and 2014, Akorn noted that the Company had incurred $8.5 million in deferred
financing costs paid during fiscal year 2015 as a result of the May 2015 and November 2015
loan modifications entered into due to the Restatement.

97. The Form 10-K also detailed the fees paid to BDO, the Company’s new
independent registered public accounting firm, as a result of the Restatement, The Form 10-K.

noted that, as of the date of filing, “BDO’s Audit Fees totaled $5.4 million for its services to

34
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 35 of 87 PagelD #: 1605

audit the Company’s annual consolidated financial statements for fiscal years 2015, 2014 and
2013, review interim condensed consolidated financial statements and audit our internal controls
over financial reporting.” The Form 10-K added a caveat that, “although difficult to provide an
estimate of the total fees,-an estimated additional $1.2 million is expected to be billed for BDO’s
audit services for these periods.” Notably, these fees are in excess of those paid to KPMG, the
Company’s prior independent registered public accounting firm in connection with the
Restatement.

98.  The-investigations conducted by the Chicago Regional Office of the SEC and the
United States Attorneys’ Office for the Southern District of New York resulted in the filing of a
complaint by the SEC alleging that Ako, Dick and Hebeda violated Sections 13(a) (financial
reporting provisions), 13(b)(2)(A) (books and records provisions) and. 13(b}(2)(B) (internal
accounting controls provisions) of the Exchange Act and Rules 12b-20, 13a-11 and 13a-13
thereunder. The SEC simultaneously filed a motion for entry of final judgments against Akorn,
Dick and Hebeda. Akorn consented to the entry of an order permanently enjoining it from
violations of these provisions of the Exchange Act.

99, The Restatement significantly diminished shareholder value. Since closing at a
two-year high of $55.24 per share on April 24, 2015 (an appreciation of over 75% since the start
of 2014), the price of Akon common stock plummeted almost 60% to a close of $22.73 per
share as of the close of trading on May 9, 2016.

Certain Directors and Officers of the Company Sold Over $111 Million of
Akorn Common Stock at Inflated Prices

100, During the second, third and fourth quarters of fiscal year 2014, when the
Company’s financial statements were inaccurate and misstated:and while the Company’s stock
price was artificially inflated, a majority of the members of the Company’s.Board engaged in the
suspicious sale or disposition of Akorn common stock,

101. Defendant Kapoor sold a total of 100,000 shares of Akorn stock between August
2014 and December 2014 for proceeds of $4.0 million. Although those stock sales were not a

significant percentage of Kapoor’s stockholdings, they are suspiciously timed because Kapoor

35
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 36 of 87 PagelD #: 1606

had not sold a single share of Akorn common stock since 2012. Kapoor’s stock sales during the

relevant period are as follows:

 

 

 

 

 

 

 

 

noe. # shares pot.
Date of sale ft ~ pie si remaining an : per a
| 0. pos. t-sale share roceeds
8/26/2014 50,000 31,032,237 $38.99 $1,949,500
12/10/2014 17,700 31,014,537 $41.22 $729,594
12/11/2014 32,300 30,982,237 $41.47 $1,339,481

 

 

 

102. Defendant Johnson sold a total of 51,593 shares of Akorn stock between

September 2014 and February 2015 for proceeds of $2.1 million. Prior thereto, Johnson had not
sold shares of Akorn common stock since 2004. Certain (but not all) of Johnson’s trades were
reportedly made pursuant to a Rule 10b5-1 trading, plan entered into on November 17, 2014,
during the time the Company’s financial statements were misstated. Johnson’s suspicious sales

of Akorn common stock areas follows:

 

 

 

 

 

 

 

; # shares a % of
Date of sale it of shares remaining. at 7 a ts holdings
se post-sale sold
9/4/2014 2,947 148,610 $38,51 $113,489 2%
1/2/2015 14,300 134,310 $36.12 $516,516 10%
1/6/2015 17,173 417,137 $40.46 $694,820 13%
2/10/2015 17,173 99,964 $46.44 $797,514 18%

 

 

 

 

 

 

 

103. Other members of the Company’s Board also engaged in suspicious stock sales
during the time the Company’s financial statements were misstated but before that information
was made public. For example, defendant Tambi sold 13,800 shares of Akorn stock (28% of his
Akorn stockholdings) on September 12, 2014 for proceeds of $524,400, arid an additional 1,200
shares of stock on December 15, 2014 for proceeds of $50,232. Prior thereto, he had not sold
shares of Akorn common stock since 2009.

104. Defendant Graves sold 9,557 shares of Akorn stock (100% of her Akorn
stackholdings) on December 12, 2014 for proceeds of $392,697. Prior thereto, she had not sold

shares of Akorn common stock since 2012.

36
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 37 of 87 PagelD #: 1607

105. Defendant Weinstein sold 5,000. shares of Akom stock (8% of his Akon
stockholdings) on September 4, 2014 for proceeds of $192,450. ‘Prior thereto, he had not sold
shares of Akorn common stock since December 2013.

106. Several of the Company’s executive officers, including its CEO and CFO, also
engaged in suspicious sales or dispositions of Akorn common stock during the period in which
the Company's financial statements were misstated but before that information was disclosed to
stockholders, For example, prior to his August 15, 2015 resignation as the Company’s CFO,
defendant Dick realized proceeds of over $19.7 million from his sale of Akorn common stock,
Specifically, after entering into a Rule 10b5-1 trading plan on August 15, 2014, during the time

the Company’s financial statements were misstated, the following trades were made on Dick’s

 

 

 

 

 

 

 

 

behalf:
| _——
paw ogsae | #efshores | fuming | Peeper | Gr | potting

post-sale sold

9/2/2014 122,222 27,978 $38.78 $4,739,769 | 81%
9/8/2014 45,000 122,988 $37.61 $1,692,450 | 27%
10/1/2014 122,222 122,988 $35.24 | $4,307,103 | 50%
11/3/2014 122,222 122,988 $44.08 $5,387,546 | 50%
12/1/2014 30,875 153,224 $39.23 $1,211,226 | 17%
1/2/2015 30,150 185,200 $36.03 $1,086,305 | 14%
2/1/2015 30,750 | 215,561 $42.19 $1,297,343 | 12%

 

 

 

 

 

 

 

 

107. Defendant Rai, the Company’s CEO, also engaged in the suspicious sale of Akorn
common stock during the time the Company’s financial statements were misstated. Specifically,

Rai engaged in the following transactions between August 2014 and September 2014:

37
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20

Page 38 of 87

PagelD #: 1608

 

 

 

 

 

 

 

 

 

 

 

# shares = % of
Date of sale # A rid reniaining Brite Ber Ber holdings
post-salé snare nase sold
8/7/2014 903,659 1,127,612 $33.62 ‘$30,381,016 44%
9/8/2014 147,000 1,329,205 $36.78 $5,406,660 10%
108. Following the above sales, Rai entered into a Rule 10b5-1 trading plan on

December 16, 2014, which permitied the following additional trades to be made on his behalf:

 

 

 

 

 

 

 

 

 

 

 

 

 

# shares . % of
Date of sale # of oe remaining Price per anos holdings
sold he share Proceeds

post-sale sold
1/22/2015 269,954. 1,694,598 $41.26 $11,138,302 14%
1/22/2015 70,656 1,409,564 $41.26 $2,915,267 5%
1/23/2015 97,446 1,972,424 $42.10 $4,102,477 | 5%
1/23/2015 216,929 1,874,858 $42.10 $9,132,711 10%
1/26/2015 219,000 2,156,235 $42.55 $9,318,450 9%

109, Other senior executives also engaged in suspicious dispositions of Akorn common

Bonaccorsi reali

stock while the Company’s financial statements were misstated. For example, defendant

zed proceeds of $6.3 million by engaging in the following sales. of Akorn

 

 

 

 

 

 

 

 

 

 

 

 

common stock:
. # shares. : . % of
# of shares =e Price per Gross ;
Date of sale sold remaining share Proceeds holdings

post-sale sold

9/11/2014 116,800 310,674 $37.89 $4,425,552 27%
2/18/2015 40,827 370,862 $47.33 $1,932,342 10%

110. Similarly, defendant Silverberg realized proceeds of $7.1 million by engaging in

the sale of Akorn common stock, all while the Company’s financial statements were misstated.
Certain (but not all) of Silverberg’s trades were reportedly made pursuant to a Rule 10b5-1
trading plan entered into on September 12, 2014, during the time the Company's financial

statements were misstated. Silverberg’s suspicious sales of Akorn common stock are as follows:

38
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 39 of 87 PagelD #: 1609

 

 

 

 

 

 

 

 

 

# shares . % O
pa orate | Pfs | semaine | SRO | Sy | tines
10/21/2014 72,491 207,420 $40.00 $2,899,640 26%
11/3/2014 24,311 183,109 $42.27 $1,027,626 12%
1/12/2015 38,602 225,522 $41.00 $1,582,682 15%
4/21/2015 29,000 256,522 $55.00 $1,595,000 10%

 

 

 

 

111. Cumulatively, the above detailed stock dispositions by the Insider Trading.
Defendants totaled over $111 million. At the time of each of the above-detailed stock
dispositions the Company’s financial statements were false and misleading, each of the identified
Company insiders who sold or disposed of their personally held or controlled .Akorn securities
were in possession of material nonpublic information about the true state of the Company’s
financial statements and its deficient internal controls over financial reporting, and each of them
sold or disposed of their Akorn stock because of their knowledge of the Company's accounting
and financial reporting deficiencies.

Certain of the Individual Defendants’ Knowing Failure to Adequately Oversee the
Company’s Data Integrity and FDA Compliance

112. In addition to failing to oversee the Company's ICFR, the Data Integrity.
Defendants, as members of Akorn senior management and/or the Board, have knowingly or
recklessly failed to adequately oversee the Company’s data integrity and FDA compliance:
processes, thereby resulting in substantial damages to the Company.

113. The Company’s product pipeline is a key driver of Akorn’s value. The value of
that pipeline is contingent on the Company’s ability to consistently and timely obtain approval.
from the FDA for ANDAs for Akorn’s generic pharmaceutical products.

114. The FDA's regulatory regime requires Akom to strictly follow the agency’s
current Good Manufacturing Practices (“cGMP”), which are designed to ensure the safety and
efficacy of the Company’s products. A critical component of the cGMP is its “data integrity”
requirements, which mandate that the testing data provided by Akorn to the FDA in connection.
with its ANDAs is accutate and reliable. The FDA has made clear that data integrity “is an

important component of [a pharmaceutical. company’s] responsibility to ensure the safety,

39
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 40 of 87 PagelD #: 1610

efficacy and quality of drugs, and of [the] FDA’s ability to protect. the public health.” FDA,
Draft Guidance for Industry, Data Integrity and Compliance with CGMP 1 (2016), Failure to
comply with the FDA’s data integrity requirements can result in significant sanctions and a
breach of trust between the Company and the FDA that can imperil Akorn’s ability to obtain
timely regulatory approval for its products.

115. On April 24, 2017, Akorn announced that it had entered into a merger agreement
with Fresenius Kabi AG and its affiliates (“Fresenius”) whereby Fresenius would acquire the
Company in a transaction valued at approximately $4.3 billion, or $34.00 per share of Akorn
common stock (the “Merger”).

116. The Merger is now in peril as a result. of Fresenius’ decision to withdraw from
that transaction over concerns about Akorn’s data integrity and compliance processes, as well as
the Company’s submission of fraudulent data to the FDA.

117. In October 2017, Fresenius received the first of what would ultimately be three
anonymous letters alleging that Akorn’s product development processes were “flawed and...
mostly corrupted or incomplete.” The next month, Fresenius received a second letter containing
mote specific allegations about Akorn’s data integrity practices. That second letter described
how the Company's senior management encouraged Akorn’s quality assurance and
manufacturing departments to manipulate data and alleged that, as a result of this misconduct,
multiple data manipulations occurred at the Company’s Decatur, Somerset. and Vernon Hills
facilities.’ After receiving the second letter, Fresenius sent both letters to Akorn and requested
that the Company investigate the matters raised therein, Fresenius and Akom commenced
separate internal investigations later that month,'°

118. The investigations have revealed pervasive and systemic issues at the Company
relating to its data integrity program, as well as the commission of a potential fraud on the FDA

by Akorn senior management. These investigations revealed that defendant Silverberg—the

 

’ Decatur and Somerset comprise two of the Company’s three American manufacturing facilities,
and five manufacturing facilities globally. Decatur is by far Akorn’s largest and most profitable
site, Vernon Hills comprises one of Akorn’s two research and development centers.

© Fresenius received a third anonymous letter in January 2018, which it also provided to Akorn.

40
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 41 of 87 PagelD #: 1611

Company’s former Executive Vice President for Quality Assurance who was the head of
Akorn’s data integrity program and a key member of the Company’s executive management who
reported directly to defendant Rai—was responsible for the submission of falsified data to the
FDA in connection with the Company’s ANDA for an antibiotic drug called azithromycin. The
submission of falsified data began almost six years apo, in October 2012, when a senior quality
control employee at the Somerset facility fabricated test results for azithromycin. that were
incladed in the ANDA Akorn submitted to the FDA in December 2012, Over the course of the
next five years, Akorn continued to submit fabricated test results to the FDA.

119. According to testimony from David Stuart (Akorn attorney and partner at Cravath
Swaine & Moore LLP (“Cravath”)) in a pending lawsuit between Akorn and Fresnius regarding
the Merger (the “Merger Litigation”), Silverberg first became aware of this issue in July 2016.
However, Silverberg did not report this problem to the FDA or withdraw the falsified data that
was submitted to the agency. According to deposition testimony in the Merger Litigation from
Misbah Sherwani (Akorn’s Head of Quality at Somerset), Silverberg specifically declined to
investigate the issue,

120. Silverberg ultimately provided final sign-off on the data submitted to the FDA in
August 2017 which he knew was falsified. As Akorn has acknowledged in the Merger
Litigation, the Company’s counsel at Cravath “determined that Silverberg had failed to discharge
his responsibilities appropriately” and “should not have allowed a [falsified] response to be
submitted,” and that Silverberg “had no satisfactory explanation for [doing so] while knowing
that the underlying ANDA likely. contained false data.” In a memorandum memorializing its
February 1, 2018 call with Akom’s General Counsel, Defendant Bonaccorsi, Cravath wrote that
“there’s a high likelihood ... given the document trail that [the FDA will] conclude

[Silverberg] did act with intent.” (Emphasis added)."'

 

4 According to documents filed in the Merger Litigation, Akom submitted falsified data for at
least five other Akorn products. Akorn has conceded in the Merger Litigation that a former
employee at the Company’s Somerset facility had “likely falsified a data point in another
chemist’s lab notebooks during the development process of azithromycin,” that “the same

employee may have.also made entries in the lab notebooks of another chemist for five other drug
products.”

4l
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 42 of 87 PagelD #: 1612

121. The fraudulent notebook scheme was not an isolated incident, The Company also
acknowledged that there have been “certain instances of trial injections’ being conducted at
Akorn’s Vernon Hills, Somerset and Decatur facilities.” Despite the FDA’s standing objection
to the practice of “trial injections,” Akorn admits that it has “uncovered numerous test sequences
labeled ‘trial’ on certain servers and equipment at Akorn’s Vernon Hills, Somerset and Decatur
facilities,” and that among these test sequences, has conclusively identified instances of improper
irial injections. In 2015, the FDA identified this problem and specifically told Akom to “stop
performing [High Performance Liquid Chromography] trial sample runs at the beginning of the
injection sequence.” Improper trial injections were utilized in FDA submissions over a five year
period from 2012 through 2016, and affect at least sixteen different Akorn products and
approximately twenty analysts.

122. Akorn management was specifically aware of defendant Silverberg’s misconduct
and/or the submission of falsified or manipulated data to the FDA. Specifically, on January 12,
2017, Akorn senior management—including ‘defendants Rai, Portwood, Kutinsky, Bonaccorsi
and Silverberg himself—received results from the Company’s 2016 annual employee survey.
That survey contained a quote from an employee at the Company’s Lake Forest facility stating
that defendant Silverberg “provided misleading information to regulatory bodies including the
US FDA,” and that he “counselled [sic] his staff to not speak to Global Quality Compliance staff
and .. . not [to] share information with GQC.” Shortly thereafter, Silverberg, was tasked with
developing “an overall roadmap for data integrity approval,” Unsurprisingly, no such roadmap

ever materialized,

 

2Tyial injections” are defined as the injection and testing of a substance as.a “trial” ran, i.e., for
a purpose other than officially testing a drug product to generate data in support of a drug
product application submitted to the FDA or to justify the release of product manufactured for
commercial distribution. Trial injections are strongly disfavored because they may be used to
achieve a specific result or to overcome an unacceptable result (a practice referred to as “testing
inte compliance”).

42
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 43 of 87 PagelD #: 1613

123. Moreover, Akorn has routinely ignored numerous internal audits conducted by its
internal audit mechanism, GQC," revealing pervasive and systemic data integrity failures at the

Company. These audit findings include, among others:

e An April 2016 Lake Forest site audit which found. “ynmitigated compliance tisks
associated with data integrity” due to Akorn employees possessing unauthorized
“system access allowances” which allowed for the modification and manipulation
of data and deletion of audit trails.

« A June 2016 Vernon Hills site audit which found that Akorn failed “to assure that
only authorized personnel make changes in master product and control records,”
and that the site was “unable to record audit trails” or even identify the individuals
performing certain tests. Akom Vice President of Quality Operations Kim
Wasserkrug (“Wasserkrug”) testified in the Merger Litivation that these
“nroblem([s] . . - violate[] FDA guidelines.” A September 2017 audit of this site
found that Akorn had failed to remediate these issues as they had “been halted and
remain incomplete,” and that the. failure to do so “presents undue risk to the site’s
ongoing operations.” Wasserkrug testified in the Merger Litigation that the
Vernon Hills site lacks a data integrity compliance plan.

« An October 2016 Amityville site audit which identified equipment issues that
related to those identified during a July 2015 inspection.

e An April 2017 Somerset site audit which found critical and “unmitigated” data
integrity risks, including the failure to conduct reviews. of audit trails for High
Performance Liquid Chromography systems. Akorn’s internal procedures
mandate that the Company conduct regular review of audit trails to ensure that
any changes to testing data were “instituted only by authorized personnel.” The
FDA requires companies to retain their audit trail reviews, which Akorn failed to
do. Akorn has no approved data integrity plan for this facility.

124. Akom’s management and the Board were acutely aware of the GQC’s findings.
Indeed, the findings made by the GQC team were disseminated to Akorn management (including
the Company’s CEO, defendant Rai, as well as defendant Silverberg), and were discussed at
QOC meetings that were also attended by Rai and Silverberg. In June 2016, Defendant Johnson
sent an email to Defendant Silverberg stating that:

I continue to be concerned that our position always seems to be that the FDA got
it wrong and we are just fine. I do not think we are fine. I think there are signals
that we are missing. As the leader of the quality function, I do not understand how
you can tolerate the continued non-compliance by employees, supervisors and
quality assurance staff. We have dogged [sic] a bullet a number of times, but at
some point, our number will be up unless we, once and for all, fix the underlying
reasons why our people do not adhere to procedures. Why do we not ses an effort
to do this?”

 

3 The purpose of GQC is to review FDA regulations and ensure that Akorn’s facilities meet
those requirements.

43
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 44 of 87 PagelD #: 1614

125. Defendant Rai’s testimony in the Merger Litigation acknowledges that, by
November 2016, he and the other QOC members were “aware of significant and repeated
probems that Akorn was having in its quality function.”

126. Nonetheless, these issues continued unabated. Indeed, Rai took no action in
response to these concems and has admitted in the Merger Litigation that he has never read the
GQC’s audit reports in the first instance:

©: And, in fact, when Akorn’s internal audit people circulate internal audits, you
personally are on the circulation list; right?

A: Yes.

Q: But you don’t read them, correct?

A: No.

127. In addition, Akorn’s executive officers and certain members of the Board were
notified of the Company’s improper data integrity and FDA compliance: processes through
findings made by its external consultants. In 2016, Cerulean Associates LLC (“Cerulean”), a
niche FDA compliance consulting firm retained by Akorn, found that the Company’s data
integrity failures at its Decatur and Somerset sites were numerous, ctitical and likely to lead to
severe regulatory action. Indeed, Cerulean Managing Director and Principal John Aveilanet
(“Avellanet”) testified in the Merger Litigation that his review of Akorn was one of the “top
three worst” he has performed, and that the Company’s failures were so rudimentary as to not be
expected “at a company that made Styrofoam cups.” Ceruléan’s reports were disseminated to
Akorn’s quality team (which included Defendant Silverberg), as well as certain members of the
Board. Defendant Weinstein described the Cerulean reports as “very damning.”

128. With regard to the Decatur site, Cerulean’s final report from early December 2016
(the “Decatur Report”) found that the Company’s “data integrity controls .. . are insufficient to
support compliance with current data integrity expectations and [FDA] regulatory requirements.”
The Decatur Report concluded that “[a]s a result, Akorn currently shoulders significant
regulatory and negative public perception risk.” The Decatur Report contained seven “critical”
findings which “have consistently resulted in public enforcement,” and seven additional “major”

findings. Among other things, the Decatur Report noted:

44
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 45 of 87 PagelD #: 1615

The Company’s “insufficient data integrity controls (both procedural and
technical) to prevent unauthorized changes to electronic data” and “[fjailure to
have sufficient conttols over computerized equipment used in regulated processes
... for drug product safety and quality testing and release.” As Avellanet testified
in the Merger Litigation, “you could add, delete, do anything you wanted into any
of the data within that folder with no ability for anybody to know what you have
done”’ Akorn’s regulatory compliance expert in the Merger Litigation admitted
that this problem was “incredibly serious.”

e Akorn’s information technology staffing was “seriously negligent for a highly
regulated site actively using computerized systems for drug production, testing
and release” and “raise{d] questions about the validity of the data in use
throughout Akorn to make drug product safety, efficacy, and quality decisions.”

e Akorn’s “failure to ensure that product testing data is derived from compliance
with established specifications. and standards” and that a practice by which
Company employees could modify data “call[ed] into question the identity,
strength, quality, safety, purity, and sterility of Akorn’s drug products.”

e Akorn’s “inadequate control over approved specifications for drug product and
raw materials, and failure to ensure that product testing data is. derived from

compliance with established specifications and standards.” Cerulean further
found that all Akorn employees with network access could add, delete or modify
data, thereby calling into “serious question the identity, strength, quality, safety,
purity, and sterility of Akorm’s drug products.”

129. In addition, Akorn has. received from the FDA Form 483s\4 which should have
put the Data Integrity Defendants on notice of potential FDA compliance: issues at the Decatur
facility. In mid-2016, it was revealed that Akorn received a Form 483 for its Decatur facility in
which the FDA made half a dozen observations indicating that Akorn was in possible violation
of federal law. Among other things, the Form 483 noted that some processes were not overseen
by quality control personnel and that certain work performed was not properly documented. One
year later, in May 9017, Akom received another Form 483 for its Decatur facility which related
to issues raised. in the prior Form 483.

130, Just two days after receiving the Decatur Report in early December 2016, the
QOC held a meeting to discuss the GQC’s internal audits, Cerulean’s audits, and a planned
reinspection of the Decatur facility by the FDA. At that meeting, defendant Johnson inquired

“why risk asséssments are not completed in a timely manner for suppliers,” and “expressed his

concern around the repetitiveness of issues between sites and across sites identified during audits

 

4 According to the FDA’s website, “[a]n FDA Fonn 483 is issued to firm management at the
conclusion of an inspection when an investigator(s) has observed any conditions that in their
judgment may constitute violations of the Food Drug and Cosmetic (FD&C) Act and related
Acts.”

45
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 46 of 87 PagelD #: 1616

& external inspections.” Meanwhile, defendant Tambi “stated that it appears that the
implementation of corrective actions is lacking or not timely.” Generally, the QOC found that
the internal audits “metrics [do] not clearly show] if the corrective actions were actually
implemented in a timely manner or not.”

131. Cerulean’s assessment. of the Somerset facility, issued shortly after the
Company’s entry into fhe Merger Agreement, was worse. With regard to the Somerset facility,
Cerulean’s final report from May 2017 (the “Somerset Report”) found that the data integrity
failures at this site implicated potential criminal liability for Akorn’s management. Indeed, one
of the critical findings from the Somerset Report concerned the “failure of senior management
with executive responsibility to ensure an effective quality system is implemented and
maintained throughout Akorm[.]” The Somerset Report expressly warned:

Officers of Ako Pharmaceuticals, Inc. should be aware that they
are legally liable and accountable for non-cotnpliance by any
person(s) within Akorn, irrespective of whether the officers knew
of the non-compliance or not.

132. The Somerset Report also noted the failure of Akorn’s information technology
department “as a core comporient of a 21% céntury quality control management structure, to
ensure the reliability of the controls around data used to make, test, release, and surveil sterile
drug product,” The Somerset Report noted:

The unwillingness of IT to see itself as a fundamental, active and
ongoing part of a 21" century pharmaceutical quality management
structure raises serious questions about the reliability of any data
integrity controls and thus the trustworthiness of any electronic
information used throughout Akorn to make safety, efficacy and
quality decisions.

133. The Data Integrity Defendants failed to make a pood faith effort to correct these
issues while the Merger was pending. For example, in the Merger Litigation, Wasserkrug.
testified that “no actions were taken in response” to. the Somerset Report until March 2018.
Wasserkrug’s testimony is corroborated by a March 18, 2018 assessment conducted by Akorn’s

GQC which found that the Somerset facility took essentially no action in the ten months since it

received Cerulean’s initial report, Similarly, this GQC assessment found that Decatur

46
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 47 of 87 PagelD #: 1617

management had “failed to appropriately investigate and remediate” Ccrulean’s findings, and
had only “completed 32% of the corrective actions thus far.”

134. Defendant Rai has only very recently stated through testimony in the Merger
Litigation that he would “ask for the timetable [to address Cerulean’s findings] now that I've
seen that some of these things have . . . not been addressed for a while[.J” And as with GQC
reports, Rai admitted in the Merger Litigation that he never read Cerulean’s reports:

Q: But isn’t it true that after all of that activity, you've. actually never read
the Cerulean reports?

A: That is correct.

135. Aside from failing to correct these problems, Akorn took steps to actively conceal
them from Fresenius and the Company’s shareholders. Among other things, GQC replaced its
traditional internal audits with abbreviated “vetification audits” which Akorn admitted in the
Merger Litigation were only intended to “verify that the cortective actions that the site had
committed to have actually been completed and are effective,” and thus did not probe additional
data integrity failures. In addition, the Merger Litigation reveals that defendant Silverberg
‘sought to destroy evidence relating to the submission of false data to the FDA. Furthermore, the
QOC suspended its meetings in their entirety from June 2017 (i.e., one month after receiving the
Somerset Report} to March 2018, thereby foreclosing any meaningful Board-level oversight of
these issues during that time period and otherwise demonstrating the Data Integrity Defendants’
disregard for these critically important problems.

136. Tellingly, Akorn only began to investigate data integrity issues after
consummation of the Merger was cast into doubt by Fresenius’ receipt of the anonymous letters.
According to defendant Weinstein’s testimony in the Merger Litigation, the Board found the
anonymous letters “very worrisome” not due to the data integrity issues raised therein, but rather
because the letters “would totally tum upside down” and “throw a wrench in” the consummation
of the Merger. Defendant Weinstein’s statement demonstrates that it is highly unlikely that the
Data Integrity Defendants would have ever engaged in an investigation of Akorn’'s widespread
data integrity issues had those issues not threatened to scuttle the Merger (as well as the $1

billion the Data Integrity Defendants stood to gain in the event that transaction was

4]
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 48 of 87 PagelD #: 1618

consummated). As of June 9, 2017, the Data Integrity Defendants as a group held over 32
million shares of Akorn stock, thereby entitling them to over.$1 billion in proceeds upon
completion of the Merger. In addition to their Akom shareholdings, as of June 15, 2017,
defendants Rai, Portwood, Bonaccorsi, Kutinsky and Lichter were slated to receive over $25
million in-change-in-control payments connection with the consummation of the Merger.

137. In addition to failing to make a good faith effort to remediate the Company’s data
integrity and FDA compliance issues, the Data Integrity Defendants were tespensible for
disseminating numerous false and misleading statements. In particular, the Data Integrity
Defendants knowingly caused or allowed the Company to:

(a) repeatedly assure Akorn’s stockholders that the Company complied with the

FDA's data integrity requirements when, in fact, the Data Integrity Defendants
knew or recklessly disregarded that was not true; and

(b) tout the Company’s profitable drug pipeline while failing to disclose the

Company’s myriad data integrity failures which threatened Akorn’s ability to
obtain FDA approval for said pipeline drugs.
The Data Integrity Defendants knowingly caused or allowed the Company to publish the
foregoing false and misleading statement in press releases, Form, 8-Ks, Form 10-Qs, Form 10-
Ks, Proxy Statements on Schedule 14A, conference calls and investor presentations from at least
November 3, 2016 to April 20, 2018.

138. For example, on June 15, 2017, Akom filed with the SEC a Definitive Proxy
Statement on Schedule 14A in connection with the Merger (the “Proxy Supplement”). The
Proxy Supplement was signed by defendant Rai and was issued “By Order of the Board of
Directors” and “as part of the solicitation of proxies by the Company’s board of directors.”
Amoug other things, the Proxy Statement falsely and misleadingly represented that:

The Company and its Subsidiaries are and have been, since July 1, 2013, in

compliance with current good manufacturing practices and have miaintained

appropriate mechanisms, policies, procedures and practices fo ensure the
prompt collection and reporting of adverse event or any other safety or efficacy

data, notifications, corrections, recalls.and other actions required by Law related

to their products, except where the failure to do-so would not,

individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, since July 1,.2013 (i) all preclinical and clinical

48
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 49 of 87 PagelD #: 1619

studies or tests sponsored by the Company and its Subsidiaries have been

conducted in compliance with standard medical and scientifie research

procedures and applicable Law {including Good Clinical Practices
requirements).

(Emphasis added).

139. Akorn’'s deficient data integrity and FDA compliance program has significantly
harmed the Company. Akorn has incurred substantial costs in connection with its pending
investigations into these matters, as. well in connection with the now-imperiled Merger which
Fresenius formally terminated on April 22,2018.

140. In addition, Akorn has incurred and likely will continue to incur significant costs
remediating the Company's myriad data integrity problems. Indeed, the Company anticipates.
that it will incur costs of at least $44 million in connection with the implementation of a
remediation plan that was belatedly launched in April 2018—less than one month after meeting
with the FDA to discuss the Company’s data integrity failures and years after many of these
issues first surfaced.

141. The number of data integrity and FDA compliance issues at the Company
continues to grow. A consultant retained by Akorn in connection with its internal investigation
conducted an audit of all Akorn sifes in April 2018 which uncovered thirty-four “major
findings,” which are defined as those which reflect “a systematic failure of a regulatory
requirement, correlate[] to prodyct defects, and/or represent[] uncorrected repeat findings cited
by the FDA in previous inspections.” These failures are expected to “appear on a Form FDA
483 and may provide the basis for further enforcement action.” NSF also found evidence of,
among other things, (1) discrepancies in laboratory notebooks, (2) improper trial injections, and
(3} manipulated or falsified data in three of the nine ANDAs it reviewed.

142. The Data Integrity Defendants’ misconduct has also imperiled the approval of
many of the Company’s pipeline products, and more generally, Akomi’s relationship with the
FDA. In February 2018, Akom withdrew the ANDA for azithromycin. More recently, in
August 2018, the FDA inspected the Decatur site and found that “the inspection classification of
this facility is ‘official action indicated’ (“OAI”),” and “in an unacceptable state of compliance

with regards to [cGMP].” Wasserkrug testified in the Merger Litigation that an OAI “means that

49
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 50 of 87 PagelD #: 1620

EDA has some concerns with the conditions that they found during their inspection. And it
typically means that you will not get product approvals during that time frame.” True to
Wasserkrug’s words, the FDA has stopped approving products from the Decatur site.

143. Notwithstanding Akorn management’s utter failure to implement and oversee a
proper data integrity program, the Board’s Compensation Committee has routinely rewarded
these individuals. For example, the Company’s Annual Proxy Statement for 2017 announced
that one of Rai’s “achievements” which entitled him to an incentive bonus in 2016 was that he
purportedly “ensured that ail of the Company’s operations maintained regulatory compliance . . .
* (Emphasis added). The Compensation Committee made a similar determination with regard to
Defendant Lichter, whom the Compensation Committee found “ensured that all manofacturing
facilities maintained their regulatory compliance to operate.” (Emphasis added), These findings
are patently false. The pervasive data integrity issues at the Company, including the fraud
committed by Silverberg (who reported directly to Rai and worked closely with Lichter),
demonstrate that Rai and Lichter critically failed in their oversight responsibilities and should not
have received incentive bonuses.

144. Similarly, the Compensation Committee has awarded each Board member
hundreds of thousands of dollars per annum in compensation despite the utter failure by the
Board and, in particular, the QOC, to exercise adequate oversight over this critical aspect of the
Company’s business.

145. Moreover, despite his failure to oversee the Company’s data integrity and FDA
compliance programs and his submission of falsified data to the EDA, defendant Silverberg
remains at Akorn. While Akorn removed Silverberg from his position as Global Head of Quality
in February 2018, he remains at the Company as a “quality consultan * making $250,000 per
year.

146, The Data Integrity Defendants’ failure to adequately oversee the Company’s
compliance with FDA regulations has also resulted in a significant decline in Akor’s stock
price. Afier closing at a price of $30.28 per share on February 26, 2018, shares. of Akorn

common stock plummeted by over 38% the following day after it was revealed that Fresenius

50
Case 1:20-cv- -
e 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 51 of 87 PagelD #: 1621

was conducting an investigation into alleged breaches of FDA data integrity requirements at the
Company. Akorn common stock fell again in late April 2018 on the news that Fresenius was
terminating the pending Merger. Indeed, after closing at a price of $19.70 per share on Friday,
April 20, 2018, Akormm common stock fell approximately. 33% to close at a price of $13.05 on
April 23, 2018—the following trading day and one day after Fresenius announced its intention to
terminate the Merger. To date, Akom common. stock has lost over 65% of its value since Akom
Syst announced the Restatement in March 2015.

THE INDIVIDUAL DEFENDANTS’ BREACHES OF FIDUCIARY DUTY

147. During the relevant period, the Restatement Defendants were well aware of the
problems with the Company’s internal controls and its deficient accounting and financial
reporting practices, procedures, and systeins. Through their attendance at Board, Audit
Committee, and/or management meetings, their review of the Company’s financial statements,
and conversations with the Company’s management, auditors, and consultants, the Restatement
Defendants knew Akorn lacked adequate accounting. and financial reporting systems and
suffered from myriad material weaknesses, yet failed to correct these issues, Instead, the
Restatement Defendants moved forward with the Acquisitions, knowing full well that doing so
would further compromise the Company’s already: weakened internal control system. In breach
of their fiduciary duties of loyalty and good faith, the Restatement Defendants willfully ignored
the deficiencies in the Company’s accounting and financial reporting systems and failed to make
a good faith effort to address them.

148, The Data Integrity Defendants were also aware. of the Company’s issues with its
data integrity and FDA compliance program. Through their attendance at Board, QOC, and/or
management meetings, their receipt and/or review of audit report and other findings, and
conversations with the Company’s management and,consultants, the Data Integrity Defendants
knew Akorn’s data integrity and FDA compliance program was totally ineffective and
inadequate, yet they failed to take appropriate steps to rectify these issues. In breach of their
fiduciary duties of loyalty and good faith, the Data Integrity Defendants willfully ignored the

deficiencies.in the Company’s data integrity and FDA compliance program and failed to make-a

31
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 52 of 87 PagelD #: 1622

good faith effort to address them. The Data Integrity Defendants further failed to act in good
faith by (1) issuing false and misleading statements that Akorn maintained an adequate data
integrity program and complied with FDA. regulations, and (2) otherwise self-interestedly
concealing the Company’s data integrity and compliance failures from its shareholders.and third-
parties,

149, As a direct and proximate result of the misconduct alleged herein, the Company
has suffered harm, as alleged herein.

DERIVATIVE AND DEMAND ALLEGATIONS

150. Plaintiff incorporates by reference and realleges each and every allegation set
forth above, as though fully set forth herein.

151. Plaintiff brings this action derivatively in the right and for the benefit of the
Company to redress the Individual Defendants’ breaches of fiduciary duties and other violations
of law.

152. Plaintiff will adequately and fairly represent the interests of Akom and its
stockholders in enforcing and prosecuting its rights.

153. Plaintiff is an owner-of Akorn common stock and was an owner of Akorn stock at
all times relevant to the Defendants” wrongful course of conduct alleged herein.

Plaintiff's Initial Demand

154, On February 23, 2016, Plaintiff made her first demand on the Boatd.to take action
against certain of the Individual Defendants to remedy the breaches of fiduciary duties and other
violations of law committed in connection with the Restatement (the “First Demand”). A capy
of the First Demand is attached as Exhibit A.

155. On March 29, 2016, counsel for Plaintiff received a “form” acknowledgement
letter from Michael J. Diver of the law firm of Katten Muchin Rosenman LLP (‘Katten
Muchin”) advising that “a Special Committee . . _ of the [Board] is conducting an inquiry into
(the First Demand] in accordance with the Louisiana Business Corporation Act.” The letter
further advised that the Special Committee had retained Katten Muchin to assist with the inquiry

into the First Demand, and that the Special Committee would respond to the First Demand

32
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 53 of 87 PagelD #: 1623

“promptly upon [the inquiry’s] conclusion.” A copy of the March 29, 2016 letter is attached
hereto as Exhibit B.

156. On June 10, 2016, after failing to réceive a definitive response to the Demand in
over ninety days from her First Demand, Plaintiff properly exercised her statutory tights by
amending her Original Complaint to incorporate the allegations and claims asserted in the First
Demand.

157. On June 30, 2016, the parties consented to a motion to stay this action until
September 1, 2016 to provide the Special Committee with additional time to complete its
investigation.

158, By letter dated August 29, 2016, Plaintiff was advised that the Special Committee
“concluded that it would not be in the best interests of the Company to pursue litigation based on
any of the allegations in [the First Demand]” (the “Demand Refusal Letter’); The Demand
Refusal Letter stated that the Board approved the Special Commitice’s findings and
recommendation on August 15, 2016. A copy of the Demand Refusal Letter is attached hereto as
Exhibit C.

159. On September 23, 2016, Akorn filed a motion to dismiss this action pursuant to
LaR.S. § 12:1-744 (the “Motion to. Dismiss”).

160. The Board, however, failed to comply with La.R.S. § 12:1-744. As noted in
4198-103 above, a majority of the members of the Company's Board engaged in the sale or
disposition of Akorn common stock during the second, third, and fourth quarters. of fiscal year
2014, when the Company's financial statements were inaccurate and misstated and while the
Company's stock price was artificially inflated. These directors included, inter alia, a majority
of the members of the Special Committee (ie. defendants Graves and Weinstein). Accordingly,
none of these individuals are “qualified directors” under La.R.S. § 12:1-143, and the Board’s
refusal of the First Demand failed to comply with La.R.S. § 12:1-744(B).

161. Because the Board failed to comply with Section 12:1-744 (B), Plaintiff is entitled
to prosecute the claims asserted in her First Demand.

Plaintiff's Second Demand

53
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 54 of 87 PagelD #: 1624

162. On May 22, 2018, Plaintiff submitted to the Board her second deniand to take
action against certain of the Individual Defendants to remedy breaches. of fiduciary duties and
other violations of law committed in connection with the Company's FDA compliance issues
discussed herein (the “Second Demand”), A copy of the Second Demand is attached as Exhibit
D.

163. As of the filing of this Second Amended Complaint, Plaintiff has received no
response to the Second Demand.

164. Because more than ninety (90) days have passed since the submission of the.
Second Demand, Plaintiff is entitled to proceed ‘with the prosecution of the claus asserted
herein, See La. B.S. § 1-742.

FIRST CAUSE OF ACTION.
Against the Individual Defendants for Breach of Fiduciary Duties

165. Plaintiff incorporates by reference all preceding and subsequent paragraphs as if
set forth fully herein.

166. As alleged herein, the Individual Defendants owed the Company the fiduciary
duties of loyalty and good faith to, among other things, act in furtherance of the best interests of
the Company and its stockholders so as to benefit all stockholders equally and not in furtherance
of their personal interest or benefit.

167. As alleged herein, the Individual Defendants breached their fiduciary duties of
loyalty and good faith by: (i) knowingly abdicating their responsibility to make a good faith
effort to oversee the Company’s accounting and financial reporting practices and compliance
with FDA regulations; (ii) knowingly causing and/or allowing the Company to report financial
results that were materially misleading, and/or (iii) knowingly utilizing (or knowingly permitting
others to utilize) material non-public information about the Company’s misstated financial
statements and lack of internal controls over financial reporting for their own pecuniary gain

168. As a direct and proximate result of the Individual Defendants’ breaches of

fiduciary duties, the Company has sustained damages, as alleged herein.

54
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 55 of 87 PagelD #: 1625

SECOND CAUSE OF ACTION
Against the Insider Trading Defendants for Breach of Fiduciary Duties

169, Plaintiff incorporates by reference all preceding and subsequent paragraphs as if
set forth fully herein.

170. As alleged herein, the Individual Defendants owed the Company the fiduciary
duties of loyalty and good faith to, among other things, act in furtherance of the best interests of
the Company and its stockholders so as to benefit all stockholders equally and not in furtherance
of their personal interest or benefit.

171. As alleged herein, the Insider Trading Defendants breached their fiduciary duties
of loyalty and good faith by selling over $111 million of Akorn common stock at inflated prices
and receiving improper proceeds from said sales based on their knowledge of the true state of the
Company’s financial statements and its deficient internal controls over financial reporting.

172. To remedy the Insider Trading Defendants’ breaches of fiduciary duties, the Coutt
should enter an order compelling them to disgorge the Company the proceeds they have received
from the sale of Akorn common stock at inflated prices.

THIRD CAUSE OF ACTION
Against the Data Integrity Defendants for Unjust Enrichment

173. Plaintiff incorporates by reference all preceding and subsequent paragraphs as if
set forth fully herem.

174. Despite their knowledge that the Company suffered from myriad and pervasive
data integrity and FDA compliance issues, the Data Integrity Defendants received substantial
compensation and remuneration from the Company that was based, at least in part, on the false
premise that their oversight of these critical functions was adequate. These defendants are thus
in possession of money and other property which, in equity and good conscience, should. be
returned to the Company.

175. To remedy these defendants’ unjust enrichment, the Court should enter an order
compelling them to disgorge the Company the compensation and other remuneration they have

received from Akorn.

55
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 56 of 87 PagelD #: 1626

PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment as follows:

A. Awarding the Company the amount of damages it sustained as a result of
the Individual Defendants’ breaches of fiduciary duties;

B. Ordering the Insider Trading Defendants to disgorge to the Coripany the

proceeds they received from their sale of Akorn common stock at inflated
prices;

C.  Qrdering the Individual Defendants to disgorge to. the Company the
compensation and other remuneration they received while failing to ensure
that the Company maintained adequate compliance practices, internal
controls, and accounting and financial reporting practices,

D. Granting appropriate equitable relief to remedy the Individual Defendants”
breaches of fiduciary duties;

E. Awarding Plaintiff the costs and disbursements of the action, including

teasonable attorneys’ fees, accountants’ and experts’ fees, costs and
expenses; and

F. Granting such other and fi it bho Oi urt deems just and proper.

Dated: September 21, 2018.

 

TARCZA & ASSOCIATES, LLC
Robert E. Tarcza (LA Bar #12655)
1310 Whitney Building

228 St. Charles Avenue

New Orleans, LA.70130
Telephone: (504) 525-6696

Fax: (504) 525-6701

Of Counsel:

KESSLER TOPAZ MELTZER & CHECK,
LLP

Eric L. Zagar (PA Bar # 76596)
280-King of Prussia Road

Radnor, PA 19087

Telephone: (610) 667-7706
Fax: (267) 948-2512

Counsel for Plaintiff
SERVICE INSTRUCTIONS:

Please hold service.

56
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 57 of 87 PagelD #: 1627

CERTIFICATE OF SERVICE.
The undersigned hereby certifies that a-copy of the foregoing pleading has been served

upon all counsel of record via overnight courier and electronic mail this Z/ day of

ey? , 2018. | /
Alene, bey

Robert E. Tareza
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 58 of 87 PagelD #: 1628

 

Filed Sep 21, 2018 1:15 PM

ST BATON ROUGE PARISH C-§461 i
[ Deputy Clerk of Court (24

NINETEENTH JUDICIAL DISTRICT COURT
PARISH OF EAST BATON ROUGE
STATE OF LOUISIANA

NO. 646,174 DIVISION “I” SECTION 24
MERRY A. KOGUT,
Individually and on Behalf of Defendant Akorn, Inc.,
Plaintiff,
¥v.
AKORN, INC., JOHN KAPOOR, KENNETH 8. ABRAMOWITZ, RONALD M. JOHNSON,
STEVEN J. MEYER, ADRIENNE GRAVES, TERRY RAPPUHN, BRIAN TAMBI,

ALAN WEINSTEIN, RAJAT RAI, TIMOTHY DICK, JOSEPH BONACCORSI, DAVID
HEBEDA, BRUCE KUTINSKY, STEVEN LICHTER, DUANE A. PORTWOOD,

and MARK. SILVERBERG,’
Defendants.
FILED: a
DEPUTY CLERK
VERIFICATION OF COUNSEL
STATE OF LOUISIANA
PARISH OF ORLEANS

BEFORE ME, the undersigned authority, a Notary Public duly commissioned in and for
the aforesaid Parish and State

PERSONALLY CAME AND APPEARED:
ROBERT E.. TARCZA
(“Affiant”) who, being duly sworn did depose and state:
1, That Affiant is counsel of record for plaintiff in the above. captioned matter:

2. That Affiant has read the allegations of the Verified Second Amended and Restated
Complaint;

3. "That the allegations of fact set forth therein are true and correct to the best of Affiant’s
“knowledge, information and belief and are based on Affiant’s personal knowledge: and

4. That the requirements of La.R.S. 12:1-742 have been met. . y

ROBERT B. TARCZA (“Affiant”)
Sworn to and - aubscri ed,
before me; Notary, this |“ |

 
  

 

 

TARR
titer

EMMY. SHORT: 0"!
Attornéy/flotary.Public- ~
BAR NO. 378777.”
PARISH OF ORLEANS, LQUISIAN.
MY COMMISSINA I@ FOR tire
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 59 of 87 PagelD #: 1629

AST BATON ROUGE PARISH 7
Filed Sep 21, 2018 1:15 PM ¢ on v4
Deputy Clerk of Court |

Exhibit A
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 60 of 87 PagelD #: 1630

  

KESSLERTOPAZ “aly
MELTZERCHECK ur

ATTORNEYS ATLAW

Direct Diak: 610-822-2209
£-Mail: ezagan@ktire.com
Please reply to the Radnor Office

February 23, 2016

VIA FEDEX

John N. Kapoor, Ph.D.

Chairman of the Board of Directors
Akorn, Inc.

1925 W. Field Court, Suite 300
Lake Forest, Illinois 60045

Re: Shareholder Demand
Dear Dr. Kapoor:

This. firm represents Merry A. Kagut (the “Stockholder”), a holder of shares of common
stock of Akorn, Ine. (“Akorn” or the “Company”) since 2011. I write on behalf of the
Stockholder to demand that the Company’s Board of Directors (the “Board’) take action to
remedy breaches. of fiduciary duties by certain current directors and officers of the Company, as
described herein.

As you are.aware, by reason of their positions as directors and/or officers of the Company
and because of their ability to control its business and corporate affairs, the directors and officers
-owe the Company and its shareholders the fiduciary obligations of loyalty and good faith. The
Stockholder believes that the following current directors and/or officers of the Company violated
these core fiduciary principles, causing the Company to suffer damages: Chief Executive Officer
(“CEO”) Raj Rai (“Rai”), Chief Financial Officer (“CFO”) Timothy Dick (“Dick”), General
Counsel and Secretary Joseph Bonaccorsi (“Bonaccorsi”), and Executive Vice President Mark
Silverberg (“Silverberg”) (collectively, the “Executive Officers”); Chairman of the Board
John N. Kapoor (“Kapoor”); directors and members of the Audit Committee of the Board (the
“Audit Committee”) Kenneth Abtamowitz (“Abramowitz”), Ronald Johnson (“Johnson”) and
Steven J. Meyer; and directors Adrienne L, Graves (“Graves”), Terry A. Rappuhn, Brian Tambi
(Tambi") and Alan Weinstein (“Weinstein”) (collectively with the Executive Officers, the
“Directors and Officers”).

The Stockholder contends that the Directors and Officers have breached their fiduciary
duties. by, among. other things, knowingly abdicating their responsibility to make a good faith
effort to oversee the Company's operations, internal controls, and accounting and financial
teporting. practices. ‘The Directors and Officers further breached their fiduciary duties by

280 King of Prussia Road, Radnor, Pennsylvania 19087 1, 610-667-7706. F,611667-7056 info@ktmecom
One Sansoma Street, Suite 1650, San Francisco, Calitornla 94104 7.415-400-2000 F 415-400-3001 info@ktrmnacom

WWW KTM C.COM
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 61 of 87 PagelD #: 1631

John N. Kapoor, Ph.D. ®
February 23, 2016 KESSLERTOPAZ Sau”
Page 2 MELTZERCHECK uw

AMTORHEYS AT Lal

knowingly causing and/or allowing the Company to report financial results that were materially
misleading, and utilizing (or permitting others to utilize) material nonpublic information about
the Company’s misstated financial statements: and lack of intetnal controls over financial
reporting for theit own pecuniary gain.

As you know, on March 17, 2015, Akor filed with the Securities and Exchange
Commission (‘SEC’) a Form 10-K which disclosed that the Company's previously issued
financial statements for the second and third quarters of fiscal year 2014 were inaccurate and had
to be restated. In a Form 8-K filed concurrently with the Form 10-K, Akorn disclosed that it had
“soncluded there were certain material weaknesses in internal contro! over financial reporting,
including an additional material weakness. that. jt had inadequate controls in place to prevent or
detect material errors in the financial statements of acquired subsidiaries,” and that the
Company's “disclosure controls and procedures were not effective as of December 31, 2014, duc
to these material weaknesses in its internal contro} over financial reporting.” Based on the
above, the Audit Committee concluded that the Company’s previously issued second and third
quarter 2014 financial statements “should not be relied upon” and needed to be restated.

More specifically, at the time the Form 10-K was filed the Company reported that it had
to restate its previously issued second and third quarter 2014 financial statements because “an
error was identified in the fair value allocation of assets acquired and liabilities assumed in
connection with the acquisition of Hi-Tech Pharmacal Co., Inc.” At that time the Company
categorized the error as an “overstatement in the chargeback reserve” caused by “a manual ertor
made in preparing the data related to the chargeback reserve whereby there was a duplication of
inventory. units held by one customer utilized in the calculation of the reserve amount for Hi-
Tech products at the acquisition date.” Akorn quantified the monetary amount of the error as “an
overstatement of chargeback reserves by approximately $8.9 million for the opening balance
sheet of Hi-Tech as of April 17, 2014.” Correction of the error thus “resulted in a reduction of
previously reported revenue by approximately $8.9 million, a reduction of previously reported
pre-tax income by approximately $8.9 million and a reduction of previously reported net income,
goodwill and retained earnings.by approximately $5.6 million, for the Company’s three and six
month periods.ended June 30, 2014.” .

However, on April 24, 2015, Akorn reported that it would have to make additional
financial restatements, this time to correct the previously issued financial statements for the
second.and third quarters of 2014 (again), as well as for the fourth quarter and full year of fiscal
year 2014 (ended December 31, 2014), At that time, the Company reported. that “based on
tnanagement’s preliminary assessment, the errors related to the understatements of rebates and
other sales allowances are estimated to have resulted in an overstatement to net revenue and
pretax income from continuing operations of $20 million to $35 million for the year ended
December 31, 2014,” but that the “estimated impact of the errors could materially change based
on further review and analysis of the affected periods, including due to potential identification of
other errors.” The Company further announced that the Audit Committee would be “conducting
an independent investigation into the circumstances. surrounding the errors that resulted in the
misstatements, which will involve retaining outside advisors to assist in the investigation.”

By Se
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 62 of 87 PagelD #: 1632

John N. Kapoor, Ph.D. >
February 23, 2016 KESSLERTOPAZ ‘ail
Page 3 MELTZERCHECK ur

ATTORNEYS &7 LAVE

Also on April 24, 2015, the Company reported that the Audit Committee concluded that
the previously issued financial statements for the identified periods should no longer be relied
upon, and that “management’s report on the effectiveness of internal control over: financial
reporting as of December 31, 2014 should no longer be relied upon.” Additionally, Akorn
informed its shareholders that the opinion of its “independent registered public accounting firm,
KPMG LLP (“KPMG”) on the consolidated financial statements for the year ended December 31,
2014, as well as KPMG’s opinion on the effectiveness of the Company’s internal control over
financial reporting as of December 31, 2014, should no longer be relied upon.”

As you know, following the April 24, 2015 disclosures, the price of Akorn’s common
stock declined nearly 22% the next trading day. On that same day, financial analysts questioned,
among other things, management’s credibility. For example, Investor's Business Daily
published an article entitled “Akom Downgraded, Stock Falls on ‘Credibility Gap” stating:’

Top-rated drug maker Akorn (AKRX) was down 20% in morning
trading Monday as analysts weighed in on Friday evening’s news
that it -would again restate its 2014 earnings. Early Monday the
company also announced a series of new executive appointments.

The Street had assumed that the accounting problem, first revealed
when the company filed for an extension of its 10-K report on
March 2, had: been resolved when Akorn issued a modest
downward revision on March 17. But Friday’s statement revealed
that the investigation had revealed further problems, which had
resulted in an overstatement of pretax income to: the tune of $20
million to $35 million. Also, the firm said, Q1 results will not be
issued “in a timely manner.”

Piper Jaffray analyst David Amsellem ran out of patience and
downgraded the stock to neutral.

“Though management does not believe the accounting issues wil!
impact 1Q15 results, and it is sticking with its 2015 guidance, there
is in our view far too large ofa credibility gap to simply take those
statements at face value,” he wrote in a research note Sunday. “We
believe that significant management changes will be needed to
restore Akorn’s credibility and further find it difficult to envision
how these missteps will not result in a change in the CFO
position,”

 

 

restatement hbn?ref-HPLNews..
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20

Jolin N. Kapoor, Ph.D,

Page 63 of 87 PagelD #: 1633

February 23, 2016 cessusnrorasOe
Page 4 ' MELTZERCHECK us

ArPORNEVG AT LAW

On November 4, 2015, Akorn ptovided a “Business and Financial Guidance Update”
advising that it expected to file its restated 2014 quarterly and annual financial statements with
the SEC “by the end of the first quarter of 2016,” The Company indicated that its “estimate of
the errors related to the understatements of rebates and other sales allowances, as disclosed on
August 20, 2015, is estimated to have resulted in an overstatement to net revenue and pretax
income from continuing operations slightly above the upper end of the $20 million to $35
million. range initially estimated” (emphasis added). In the same communication, Akorn also
reported that “the previously disclosed independent investigation commissioned by the Audit
Committee of the company’s Board of Directors will be completed by the end of 2015,” and
further disclosed the following:.

The Chicago Regional Office of the Securities and Exchange
Commission (SEC) is conducting an investigation regarding the.
previously disclosed restatement, internal controls and other
related matters. Additionally, the United States Attorney’s Office
for the Souther District of New York (USAO) has requested
information regarding these matters. Akorn has been furnishing
requested information and is fully cooperating with the SEC and
USAO,

On January 14, 2016, Akorn issued a press release providing additional “material
updates.” The press release reported that the Company had engaged BDO USA, LLP (“BDO”)
as its new independent auditors, and that BDO “will be auditing the Company’s financial
Statements for the two years ended December 31, 2015, including the restatement for 2014.”
Akorn also reported that it “believes that restated 2014 financials will be filed concurrently with
delinquent 2015 financial reports,” and that the Company “maintains its previously stated goal of
regaining compliance with timely financial reporting requirements by May 9, 2016." With
respect to the ongoing financial restatement, the press release reported:

In light of the Audit Committee’s findings, Akorn’s management
continues to evaluate the nature and scope of the company’s
ongoing restatements to its 2014 financial results as well as
possible amendments to its disclosures, Akorn’s estimate of the
errors is estimated to have resulted in an overstatement to net
revenue atid pretax income from continuing operations of
approximately $35 million for the year ended December 31, 2014.
These estimates are based on mariagement’s ongoing assessments
and are. subject to the completion of the restatement and the audit
of the restated financial statements for the year ended December
31, 2014.

Akorn’s management is considering the company’s prior
conclusions of the adequacy of its internal control over financial
reporting arid disclosure controls and procedures, and related
material weaknesses in such controls. Akorn intends to amend
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 64 of 87 PagelD #: 1634

John N. Kapoor, Ph.D.
February 23,2016

Page 5

certain prior disclosures pertaining to its evaluation of such
controls and procedures, and material weaknesses, as appropriate
in connection with any amended filirigs, and will consider whether
any further remedial measures may be advisable.

an,
, >
KESSLERTOPAZ “aly
MELTZERCHECHK up

ATTORHEYS AT LAW

Most-recently, on January 14, 2016, Akom filed with the SEC a Form 8-K reporting that

(i) the Audit Committee had dismissed KPMG as the Company’s independent auditors, and (ii)
the Company had significantly modified the “risk factors” of owning the Company’s securities,
as described below, The Form 8-K also disclosed that KPMG had advised the Company:

[T}hat information had come to its attention, that if further
investigated may: (i) materially impact the fairness or reliability of
either:.a previously issued audit-report or the underlying financial.
statements; or the financial statements issued or to be issued
covering the fiscal period{s) subsequent ta the date of the most
recent financial statements covered by an audit report (including
information that may prevent it from rendering an unqualified
audit report on those financial statements), or (ii) cause it to be
unwilling to rely on management’s representations or be associated
with the registrant’s financial statements. KPMG also advised us
that, in addition to the Audit Commiittee’s. conclusion that our
audited consolidated financial statements for the year ended
December 31, 2014 and our uneudited condensed consolidated
financial statements for the quatters ended June 30, 2014 and
September 30, 2014 and the disclosures. and related
communications for each of these periods should not be relied,
information has come to its attention, that if further investigated
may significantly impact our unaudited condensed consolidated
financial statements for the quarier ended March 31, 2014 and
our audited consolidated financial statements for the year ended
December 31, 2013,

Due te the dismissal, KPMG advised us that it did not have the
Opportunity to expand the scope of its audit, conduct further
procedures, evaluate the investigation ... or complete its process,
KPMG further advised us that, at the time of its dismissal, KPMG
has not had an opportunity to conduct its procedures or conclude
that it was satisfied with the investigation or that any remediation
has taken place.

(Emphasis added)

DST > zen
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 65 of 87 PagelD #: 1635

John N. Kapoor, Ph.D.
February 23, 2016

Page 6

contained “clarifications”

 
  

KESSLERTOPAZ

MELT ZERCHECK ur

JATTOWMEYS.AT LAW

Less than two weeks. later, KPMG filed with the SEC its own Form 8-K/A which
to the Company’s January 14, 2016 Form 8-K  staiements.

Specifically, KPMG’s January 27, 2016 Form 8-K/A clarified for stockholders the following:

The information referenced by the Company ... that had come to
our attention relates to errors identified by the Company related to
understatements of rebates and other sales allowances which have
resulted in an overstatement to net revenue and pretax income from
continuing opetations for the year ended December 31, 2014, and
two additional accounting matters identified by the Company's
investigation that warranted further investigation and review: (i)
customer payment term modifications and related revenue
recognition practices, timing and disclosures for 2013 through
2015, and (ii) returns processing delays in 2015. We advised the
Company that this information necessitated a significant
expansion of the scope of our audits, and that information
discovered in the Company’s investigation or in our expanded
audit procedures may: (i) materially impact the fairness of
reliability of the Company’s unaudited condensed consolidated
financial statements as of and for the three months ended March
31, 2014 and consolidated financial statements as of and for the
year ended December 31, 2013 or (ii) cause us to be unwilling to
rely on management’s répresentations or to be associated with the
Company’s financial statements, including the previously audited
financial statements as of and for the year ended December 31,
2013.

(Emphasis added)

Exhibit 99,1 (the “Exhibit”) to the Company’s January 14, 2016 Form 8-K substantially

expanded the risk factors of owning the Company’s securities, Among many other newly added
risk faciors, the Exhibit specifically reported the following:

We announced that we intend to restate our consolidated financial
statements and replace our registered independent public
accounting firm. Such restatement and change.in accounting firms
requires a thorough review of our financial statements, which
could result in the identification of additional errors and require the
correction of additional items, which could be material,

* * *
Our failure to timely file our periodic reports with the SEC has,

among other things, resulted in a default under our convertible
note, a breach of covenants under our loan agreements and
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20

John N. Kapoor, Ph.D.
February 23, 2016

Page 7

could further impact our credit rating, each of which could
materially and adversely affect our financial condition and/or
results of operations.

(Emphasis added)

Page 66 of 87 PagelD #: 1636

ox

ie

KESSLERTOPAZ Ze-
MELT ZERCHECK uw

ATTORNEYS AT LAW

The Exhibit also detailed some of the damages sustained by the Company as a result of

its prior publication of false and misleading financial statements, including the downgrading of
one of the Company’s credit ratings in November 2015, and that:

Our thanagement may be. required to devote significant time and
attention to [shareholder and regulatory investigation] matters, and
these and additional matters that arise from the restatement could
have a material adverse impact-on our results of operations,
financial condition, liquidity and cash flows. While we cannot
predict the. outcome of these matters or estimate the potential
exposure at this time, we have already expended significant
resources investigating the claims underlying and defending
these matters and expect to continue to expend significant
resources defending ihese matters,

* * ®

As previously disclosed, we are currently in the process of
restating previously filed financial statements, remediating our
previously existing material weaknesses, and evaluating if further
remedial action is appropriate. These restatements, and the review
of the misstatements thai necessitated our review of our financial

Slatemenis, have been time consuming, expensive and could

expose us to a number of additional risks, which could materially
adversely affect our financial position, results of operations, and
eash flows.

In particular, we have incurred significant expense, including
significant audit, legal, consulting, and other professional fees,
and lender and noteholder consent fees, in connection with the
restatement of our previously issued financial statements and the
ongoing remediation of material weaknesses in our internal control
aver financial reporting.

(Emphasis added)
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 67 of 87 PagelD #: 1637

John N. Kapoor, Ph.D. @
February 23, 2016 KESSLERTOPAZ Gay
Page 8 MELTIZERCHECK np

ATTORNEYS AT LAW

As of the date of this letter, Akorn has yet to file the restated financial statements for
fiscal year 2014, nor has it filed any quarterly financial statements for fiscal year 2015 — a total
period of more than 20 months.

Furthermore, during the second, third and fourth quarters of fiscal year 2014, when the
Company’s financial statements were inaccurate and misstated, a majority of the members of the.
Company"s Board engaged in suspicious sales or dispositions of Akorn common stock.

Johnson sold a total of 51,593 shares of Akorn stock between September 2014 and
February 2015 for proceeds of $2.1 million? Prior thereto, Johnson had not sold shares of Aker
common stock since 2004. Johnson’s suspicious sales of Akorn common stock are as follows:

 

 

 

 

 

 

 

 

 

 

 

| # shares 1) % of
Date of sale # sf —— remaining er P er paras ds holdings
" post-sale e ° sold
9/4/2014 2,947 148,610 $38.51 $113,489 2%
1/2/2015 14,300 134,310 $36.12 $516,516 10%
1/9/2015 17,173 117,137 $40.46 $694,820 | 13%
2/10/2015 17,173 99,964 $46.44 $797,514 15%

 

 

Chairman Kapoor also sold a-total of 100,000. shares of Akorn stock between August
2014 and December 2014 for proceeds of $4.0 million, Although those stock sales were not a
significant percentage of Kapoor’s stockholdings, they are suspiciously timed because. Kapoor
had not scld a single share of Akorm common stock since 2012. Kapoor’s stock sales during the
relevant period are as follows"

 

 

 

 

| # shares % of
# of shares .s Price per Gross a
Date of sale remaining ; holdings
sold post-sale share Proceeds sold
8/26/2014 50,000 31,032,237 $38.99 $1,949,500. 0%
12/10/2014 17,700 31,014,537 $41,22 $729,594 0%
12/11/2014 32,300 30,982,237 $4147 $1,339,481 0%

 

 

 

 

 

 

 

 

 

* The Stockholder notes that certain (but not all) of Johnson’s trades were reportedly made pursuant to a 1065-1

plan, entered into on November 17, 2014 (during the time the Company’s financial statements were misstated).

CHRD en
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 68 of 87 PagelD #: 1638

John N. Kapoor, Ph.D. @>
February 23, 2016 KESSLERTOPAZ Gar
Page 9 CEE

Other members of the Company’s Board also etigaged in suspicious stock sales during
the time that the Company’s financial statements were misstated but before that information was
made public, including Tambi (proceeds of $574,632), Graves (proceeds of $392,697) and
Weinstein (proceeds-of $192,450).

Several-of the Company’s executive officers, including its CEO and CFO, also engaged
in. suspicious sales or dispositions of Akorn common siock during the peried in which the
Company’s financial statements were tisstated, but before that information was disclosed to
stockholders. For example, prior to his August 15, 2015 resignation as the Company’s CFO,
Dick realized proceeds of over $19.7 million from his sale of Akorn common stock, Specifically,
after entering into a 10b5-1 trading plan on August 15, 2014 (notably, during the time the
Company’s financial statements were misstated), the following trades were made on Dick’s
behalf:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# shares : % of
pate opsate | *0%sK | rmaiting | ofa” | Process _| MM
9/2/2014 122,222 27978 «$38.78 || $4,739,769 | 81%
9/8/2014. 45,000 | 122,988 | $37.61 $1,692,450 | 27%
1ori2014 | (122,222 122,988 $35.24 $4,307,103 | 50%
11/3/2014 122,222 122,988 $44.08 $5,387,546 | 30%
12/1/2014 30,875 153,224 $39.23 $1,211,226 | 17%
1/2/2015 30,150 185;200 $36.03 $1,086,305 | 14%
2/2015 30,750 215,561 $42.19 $1,297,343 | 12%

 

 

 

 

 

Rai, the Company’s CEO, also engaged in the suspicious sale of Akorn common stock
during the time that the Company’s financial statements were misstated, Specifically, Rai
engaged in the following transactions between August 2014 and September 2014:

 

+ Tambi sold 13,800 shares of Akorn stock (28% of his Akorn stockholdings) on September 12, 2014 for proceeds
of $524,400, and-an additional 1,200 shares of stock on December 15, 2014 for proceeds of $50,232. Prior thereto,
he had not sold shares of Akorn commion stock since 2009.

Graves sold 9,557 shares of Akorn stock (100% ot her Akorn stockholdings) on December 12, 2014 for proceeds of
$392,697, Prior thereto, she had not sold shares of Akorn common stock since 2012,

Weinstein sold 5,000 shares of Akorn stock (8% of his Akorn stockholdings) on September 4, 2014 for proceeds of
$192,450. Prior thereto, he had not sold shares of Akorn common stock since December 2013,

RE
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20

Page 69 of 87 PagelD #: 1639

 

 

 

John 'N. Kapoor, Ph.D. Ah
February 23, 2016 KESSLERTOPAZ “at”
Page 10 MELTZERCHEEA
# shares , % of

# of shares _ Price per Gross .

«Date of sale remaining holdings
sold postasale share Proceeds. sold
8/7/2014 903,659 1,127,612 $33.62. $30,381,016 44%
9/8/2014 147,000 1,329,205 $36.78 $5,406,660 10%

 

 

 

 

 

 

 

 

Following the above sales, Rai entered into a 10b5-1 trading plan on December 16, 2014,

which permitted the following additional trades to be made on his behalf:

 

 

 

 

 

 

 

 

 

 

 

# shares . % of
Date of sale # of ese remaining ireh i er Prien ds holdings

post-sale , sold

1/22/2015 269,954 1,694,598 $41.26 $11,138,302 14%
1/22/2015 70,656 1,409,564 $41.26 $2,915,267 5%
1/23/2015 97,446 1,972,424 $42.10 $4,102,477 5%
1/33/2015 216,929 1,874,858 $42,10 $9,132,711 10%
1/26/2015 219,000 2,156,235 $42.55 $9,318,450 9%

 

 

 

Other senior executives also engaged in suspicious dispositions of Akorn common stock
while the Company’s financial statements were misstated. For example, Bonaccorsi (Senior
Vice President, General Counsel and Secretary) realized proceeds of $6.3 million by engaging in

the following sales of Akorn common stock:

 

 

 

 

 

 

 

 

 

 

 

# shares , _. % of
Date of sale ft = a reniaining Brite , er pape holdings
post-sale seare cee sold
9/11/2014 116,800 310,674 537.89 $4,425,552 27%
2/18/2015 40,827 370,862 $47.33 $1,932,342 10%
10.
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20

Page 70 of 87 PagelD #: 1640

John N. Kapoor, Ph.D. a
February 23, 2016 KESSLERTOPAZ ¥2.’
Page 11 MELTZERCHECK up

Similarly, Silverberg (Executive Vice President, Operations, Global Quality Assurance &
Technical Services) realized proceeds of $7.1 million by engaging in the sale of Akorn common
stock, all while the Company’s financial statements were misstated, as follows:"

 

 

 

 

 

 

 

 

 

 

 

# shares . of
aecyute | #4 | semaine | Pacer | et, | tlle
iori2014 | 72,491 207,420 $40.00 | $2,899,640 | 26%
11/3/2014 24311 183,109 $42.27 $1,027,626 | 12%
1/12/2015 38,602 225,522 $41.00 | $1,582,682 | 15%
4/21/2015 49,000 256,522 $55.00 | $1,595,000 | 10%

 

 

 

 

Curulatively, the above detailed stock dispositions by the identified Directors and
Officers totaled over $111 million. At the time of each of the above detailed stock dispositions
the Company’s financial statements were false and misleading, and each of the identified
Company insiders who sold or disposed of their personally held or controlled Akorn securities
were in possession of material nonpublic information about the true state of the Company’s
financial statements and its deficient internal controls over financial reporting,

“The Stockholder maintains that each of the Directors and Officers breached their
fiduciary duties of loyalty and good faith by knowingly: (i) disseminating and filing financial
statements that were materially false and misleading; (ii) failing to implement necessary internal
and finencial controls; and (iii) misrepresenting that the Company maintained effective controls.
With regard to certain of the Directors and Officers, the Stockholder contends that they used
their knowledge of material nonpublic information to unjustly enrich themselves via the

improper disposition of Akorn common stock, as alleged above.

As a direct and proximate result of the foregoing breaches of fiduciary duties, the
Company has sustained and will continue to sustain damages, including, but not limited to: ()
the “significant expense, including significant audit, legal, consulting, and other professional
fees, and lender and noteholder consent fees” incurred in connection with the restatement of the
Company’s financial statements and the ongoing remediation of material weaknesses in its.

jnternal controls over financial reporting; (ii) the costs and expenses incurred in connection with.

the ongoing investigations by the SEC and U.S. Attorney's Office; and (ii) credit rating
downgrades.

 

4-The Stockholder notes that certain (but not all) of Silverberg’s trades were reportedly made pursuant to a 10b5-1
plan, entered into on September 12, 2014 (during the time the Company’s financial statements were roisstated),

ll

ATTORNEYS At LAW
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 71 of 87 PagelD #: 1641

John N. Kapoor, Ph.D.

February 23, 2016 KessLentopaz 22"
Page 12 MELTZERCHECK up

ATTORNEYS AT AW

  

On behalf of the Stockholder, | hereby demand that the Board take action against each of
the Directors and Officers to recover the damages Akorn has sustained as a result of the
Directors’ and Officers’ breaches of fiduciary duties, correct the deficiencies in the Company’s
internal. controls that allowed the misconduct to. occur, and recover from the Directors and
Officers the proceeds of their illicit sales and dispositions of Akorn stock.

If within a reasonable period after receipt of this letter, the Board has not taken the action
demanded herein, ot in the event that the Board refuses to take the action demanded herein, the
Stockholder will commence a shareholder derivative action on behalf of the Company secking
appropriate relicf,

Very truly yours,

KESSLER TOPAZ

MELTZER & CHECK, LLP
Lt,

Eric L. Zagar

 

ELZ/sk

12
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 72 of 87 PagelD #: 1642

Exhibit B
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 73 of 87 PagelD #: 1643

Katten.

Katten MuchinResenman LiF

526 W. Monroe Street
Chicago, iL 60861-3693
312,902.5200 tei

www. Kattanlaw.com

WncHAEL J, Diver:
michael.diver@katteniaw.com
812.902.6071 direct

March 29, 2016 312.902.1064 fax
Via Electronic Mail

Eric L. Zagar, Esq.

Kessler Topaz Meltzer & Check, LLP
280 King of Prussia Road

Radnor, PA 19087

Re: Merry A. Kogut Shareholder Demand
Dear Mr, Zagar:

This letter is to inform you that a Special Committee (the “Committee”) of the Board of
Directors of Akorn, Ine. is conducting an inquiry into Merry A. Kogut’s demand allegations in
accordance with the Louisiana Business Corporation Act. The Committee has retained Katten
Muchin Rosenman LLP to assist with the inquiry, and will respond to your client’s demands
promptly upon its conclusion. Please do not hesitate to contact me with any questions regarding
this matter.

Very truly yours,

 

Michael J. Diver

cc: Gil M, Soffer, Katten Muchin Rosenman LLP

AUSTIN CENTURY CITY CHARLOTTE cHICAGO HOUSTON IRVING LOS ANGELES
HEWYORK ORANGE COUNTY  SANFRANCISCOBAYAREA  SHANGHAL WASHINGTON, DC
LONDON: KATTEN MUGHIN ROSENMAN LK LEP
Aliniled kabitly parinership including professional corporations
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 74 of 87 PagelD #: 1644

Exhibit C
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 75 of 87 PagelD #: 1645

Katten

oe ti a ed a
Katten MuchinRosenman Ltr

525 W, Monroe Street
Chicago, IL 60884-3693
312.902.5200 tel

www, kattenlaw.com

Micuaet J. Diver

michael. diver@kattenlaw.cam
312,802.5677 direct

$12,902, 10604 fax

August 29, 2016
Via Electronic Mail

Mr. Eric L. Zagar

Kessler Topaz Meltzer & Check, LLP
280 King of Prussia Road

Radnor, PA 19087

Re; Conclusion of Inquiry Conducted by a Special Committee of the Board of
Directors of Akorn, Inc,

Deat Counsel:

A Special Committee (the “Committee”) of the Board of Directors (the “Board”) of
Akorn, Inc, (the “Company” or “Akorn”) has concluded an inquiry {nto the allegations asserted
in derivative complaints and certain demand letters of putative shareholders of the Company
(collectively, the “Demands”). Amang other things, the Demands include allegations that certain
current and former directors and officers of Akorn breached their fiduciary duties to the
Campany by taking action, or failing to act, in such a way as to cause material errors in the
Company’s financial statements, Those errors were first disclosed by Akorn on March 17, 2015
and April 24, 2015, and resulted in restatements of the Company’s historical consolidated
financial statements. The Company reported its restated financial statements in an Annual
Report on Form 10-K, filed with the U.S. Securities and Exchange Commission (“SEC”) on May
10, 2016.

_ ‘The Demands include four primary allegations: (A) that one or more directors or officers
breached their fiduciary duties to the Company by engaging in misconduct relating to Akorn’s
financial restatements and/or failing to implement an adequate system of internal control over
financial reporting (“ICFR”) to prevent the restatements; (B) that certain directors and officers
engaged in illegal or improper insider trading during a period when the price of the Company's
common stock was artificially inflated, and that the Company failed to maintain adequate
controls surrounding insider trading compliance; (C) that one or more directors or officers
breached their fiduciary duties by dismissing KPMG LLP as the Company’s independent
registered public accounting firm in January 2016; and (D) that one or more directors or officers
breached their fiduciary duties by failing to implement adequate information technology
controls, which inaction resulted in a “cyber-breach” in June 2015.

AUSTIN. GENTURY CITY GHARLOTTE ‘CHICAGO HOUSTON IRVING. LOS ANGELES
NEWYORK  ORANGECOUNTY  SANFRANCISCOBAYAREA  BHANGHAL WASHINGTON, DG
LONDCH: KATTEN MUGHIN ROSENMAN UK LLP
A Aritad liability partnerhlp including professional comorations
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 76 of 87 PagelD #: 1646

Katten

KattenMuchin Rosenman Lip

Mr. Eric L, Zagar
August 29, 2016
Page 2

In response to the initial and all subsequently received Demands, the Board resolved to
form the Committee on July 30, 2015. The Board’s resolution followed the procedure set forth
in Section 1-744 of the Louisiana Business Corporation Act (the “LBCA”), which empowers the
beard, or a properly constituted committee of the board, of a Louisiana corporation that receives
a shareholder demand letter to conduct a “reasonable inquiry” to determine, “in good faith,”
whether maintaining a derivative proceeding would be “in the best interests of the corporation,”
LA. REV. STAT. ANN, §§ 12:1-744(A) (2015), amended by 2016 La. Sess, Law Serv. Act 442
(H.B. 714). After consultation with counsel, the Board appointed three of its members to the
Committes, each of whom was considered to be qualified under the standards set forth in Section
1-143 of the LBCA, The Committee was charged with reporting its conclusions and
recommendations to the Board, which retained full authority to act on the relevant matters,
subject to its consideration of the conclusions and recommendations of the Committee. Upon its
formation, the Committee engaged Katten Muchin Rosenman LLP to serve as its legal counsel.

The Comunittee, with the assistance of Katten, conducted a detailed inquiry over the
course of the past year into the issues identified in the Demands. The Cominittee held 18 formal
meetings and convened many additional phone calls to discuss relevant issues as they arose over
the course of the inquiry, At the direction of the Committee, Katten collected in excess of
325,000 pages of documents concerning the allegations in the Demands. Committee members
reviewed a substantial number of these documents throughout the course of the inquiry. At the
direction of the Committee, Katten also conducted over 30 witness interviews, including
interviews of directors, current and former officers and other employees of the Company who
were. desmed to have knowledge of the relevant issues. Committee members participated in a
significant number of those interview sessions. Katten also conducted extensive legal research
and analysis, and the Committee considered various legal issues throughout the course of the
inquiry. Finally, the Committee engaged experts from FTI Consulting, Inc. (“FTI”) to assist in
its evaluation of the Company’s current internal control remediation, pian.

After thoroughly analyzing the allegations in the Demands and the applicable legal
standards, the Committee concluded that it would not be in the best interests of the Company to
pursue litigation based on any of the allegations in the Demands. The Committee’s determination
rested in patt on the relatively high evidentiary standard that would need to be satisfied to sustain
a claim for money damages against a director or officer of the Company for a breach of fiduciary
duty. As you may know, the applicable law, together with the Company’s Articles of
Incorporation, limits the potential monetary liability of directors and officers to breaches of the
duty of loyalty, bad faith actions, intentional misconduct or knowing violations of law, receipt of
unlawful distributions, or transactions involving the receipt of improper personal benefits.
Although the Committee found significant shortcomings in Akorn’s accounting function during
the relevant time period, it did not find sufficient evidence to support a finding that a director or
officer engaged in actionable conduct under the preceding standards.
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 77 of 87 PagelD #: 1647

Katten

eee
KattenMuchinRosenmiatt Lip

Mr. Eric L. Zagar
August 29, 2016
Page 3

Specifically, the Committee made findings related to each of the four primary allegations.
First, the Committee concluded Akorn does not have a viable claim for money damages against
any Akorn officer for misconduct with respect to the Company’s historical financial reporting or
due to the Company’s previously disclosed material weaknesses in ICFR. The Committee did not
find evidence to support a finding that any of the accounting entries that gave rise. to the
Company’s financial restatements were caused by actionable conduct on the part of
management. Moreover, the Committee found ample evidence that Akorn’s management team
attempted in good faith to remediate the material weaknesses over the relevant time period and
otherwis: made efforts to strengthen Akom’s accounting fimetion. Those efforts were impacted
by a number of factors in 2014 and 2015, including Akorn’s sizable acquisitions. Even if there
were delays in remediation progress, a lack of adequate staffing and resources to match the
significant growth and complexity of Akorn’s business, and a lack of sufficient awareness of
remediation requirements, under those circumstances, the Committee concluded there was
insufficient evidence to prove a claim for damages against any of Akorn’s officers. The
Cotumittee also noted that management included specific disclosures concerning the Company's
material weaknesses and the effectiveness of its ICFR in Akorn’s periodic and annual reports
filed with the SEC during the relevant time period.

The Committee also found that 2 potential claim against Akorn directors based on the
Company's internal control shortcomings would fare no better, The Committee did not identify
any evidence deraonstrating the wholesale abdication of responsibility by the Board or the Audit.
Committee necessary for a finding of liability. Rather, both the Board and the Audit Committee
received regular briefings from management and the Company's auditors regarding the material
weaknesses and management’s ICFR remediation plans and their progress to achieve
remediation. The Audit Committee chairman communicated regularly with management, and
Board members frequently comimuticated with each other outside of quarterly meetings
regarding the Company, its performance and its management. The Committee concluded that
these well-documented oversight activities would defeat a claim for a breach of fiduciary duty
apainst any of the directors.

_ Second, the Committee concluded that there is no basis to pursue a claim with respect to
the Company’s insider trading compliance controls, The Company maintained significant insider
trading compliance controls throughout the relevant time period, which the Committee found.
were reasonably designed to prevent insider trading by individuals when they are aware of
material, non-public information. During the relevant period, the Committee did not identify any
evidence of material deviations from the Company’s Policy on Insider Trading of Securities that
would reflect a conscious disregard of any officer’s or director’s obligations to implement
controls over insider trading. The Committee also examined the circumstances surrounding each
of the trades identified in the Demands and concluded that none of the insiders who effected the
trades was aware of material, non-public information. about the financial restatements al the time
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 78 of 87 PagelD #: 1648

Katten

KattenMuchin Rosenman tue

Mr. Eric L. Zagar
August 29, 2016
Page 4

of the trades {or at the time he or she entered into Rule 10b5-1 plans to facilitate future trading
activity). Accordingly, the Committee concluded that the Company has no viable claim against
these individuals. premised upon a breach of fiduciary duty.

Third, in the Committee’s judgment, there is no basis to pursue a breach of fiduciary duty
claim based on the Audit Committee’s decision to dismiss KPMG LLP as Akorn’s independent
registered public accounting firm. There is no evidence that the decision to dismiss KPMG was
intended to conceal any information that might have been embarrassing or harmful to the Board
or management, or for any other improper purpose. To the contrary, everyone whom the
Committee interviewed, and all of the relevant documents it reviewed, confirmed that the
decision to dismiss KPMG was motivated by a desite to work with an audit firm that was willing
and able to complete the re-audit of Akorn’s 2014 financial statements and the audit of its 2015
financial statements within certain deadlines established by NASDAQ, Indeed, history has borne
out the propriety of that decision, as the Company's current independent registered public
accounting firm was able to conclude its audit of the Company’s financial statements within the
prescribed deadline. The Committee also noted that the scope of the new firm’s audit
encotnpassed the matters discussed in KPMG’s letter to the Securities and Exchange
Commission of January 25, 2016, and no revisions te the Company’s historical financial
staternents were deemed required as a result of the matters raised by KPMG.

Finally, in the Committee's judgment, there is no basis to pursue a breach of fiduciary
duty claim based on the June 2015 “cyber-breach.” The Committee did not find any evidence of
culpable conduct with respect to the breach. The Company had developed a reasonable system
of IT security before the incident, and continued to improve its security afterward. And the
Committee did not identify evidence that any personally identifiable information or personal
health information was actually revealed as a result of the incidents or that the Company suffered
any measurable hart.

The Committee presented. its findings and recommendation to the Board over the course
of two meetings. After careful consideration, the Board voted to adopt the Committee’s findings
and recommendation at a meeting on August 15, 2016.

As the Committee’s inquiry has concluded, please direct all future communications about
these matters to Daniel Slitkin or David Stuart at Cravath, Swaine & Moore LLP, lead counsel
for the Company and its directors and officers in connection with the Demands. Mr. Slifkin can
be reached at 212-474-1438 or dslifkin@cravath.com. Myr. Stuart can be reached at 212-474-
1519 or dstuart@cravath.com.
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 79 of 87 PagelD #: 1649

Katten

Ll ence ace bene
Katten Muchin Rosenman Le

Mr. Erio L, Zagat
August 29,2016
Page 5

Sincerely,
Michael J. Diver

co: The Board of Directors of Akorn, Inc.
The Special Committee of the Board of Directors of Akon, Inc.
David M. Stuart, Cravath, Swaine & Moore LLP
Daniel Slifkin, Cravath, Swaine & Moore LLP
Antony L. Ryan, Cravath, Swaine & Moore LLP
Timothy A. Duffy, Kirkland & Bilis LLP
Gil M. Soffer, Katten Muchin Rosenman LLP
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 80 of 87 PagelD #: 1650

Exhibit D
Case 1:20-cv-01254-MN Document 5-26

Filed 10/02/20 Page 81 of 87 PagelD #: 1651

KESSLERTOP: @)

MELTZERCHECKue

ATTORNEYS AT LAW

Writer’s Direct Dial: 610-822-2209
B-Mail: ezagar@ktme.com
Please reply tothe Radnor Office

May 22, 2018

VIA FEDEX

Alan Weinstein

Chairman of the Board of Directors
Akorn, Inc.

1925 W. Field Court, Suite 300
Lake Forest, Illinois 60045

Re: Shareliolder Demand
Dear Mr. Weinstein:

This firm represents Merry Kogut (the “Stockholder”), a holder of shares of common stock
of Akorn, Inc. (“Akorn” or the “Company”) since 2011, I write on behalf of the Stockholder to
demand that the Company’s Board of Directors (the “Board”) take action to remedy breaches of
fiduciary duties by certain current directors and officers of the Company, as described herein.

AAs you are-aware, by reason of their positions as directors and/or officers of the Company
and because of their ability to control its business and corporate affairs, the directors and officers
owe the Company ard its shareholders the fiduciary: obligations of loyalty and good faith. The
Stockhclder believes that the following current and former directors and/or officers violated these
core. fiduciary principles causing the Company to suffer damages: Chief Executive Officer
(“CEO”) Rajat Rai (“Rai”), Chief Financial Officer Duane A. Portwood, Chief Operating Officer
Bruce Kutinsky, former Executive Vice President, Pharmaceutical Operations Steve Lichter
(“Lichter”), Chairman of the Board Alan Weinstein, and directors Kenneth 5. Abramowitz,
Adrienne L, Graves, Ronald M. Johnson (“Johnson”), Steven J. Meyer, Terry A. Rappuhn and
Brian Tambi (collectively, the “Officers and Directors”).

The Stockholder contends that the Directors and Officers have breached their fiduciary
duties by, among other things, (i) knowingly abdicating their responsibility to make a good faith
effort to oversee the Comipatty’s operations, internal controls, and Food and Drug Administration
(“FDA”) data integrity and compliance processes, and/or (ii) participating in or knowingly
permitting the Company to engage in fraudulent and illegal conduct that has damaged the
Company.

As you.are aware, the Company's product pipeline is a key driver of Akom’s value, The
value of that pipeline is contingent on the Company’s ability to. consistently and timely obtain
approval from the FDA for the Abbreviated. New Drag Applications (“ANDAs”) for Akorn’s

200 King of Prussia Road, Radnor, Pennsylvania 19087 T, 619-667-7708 F. 610-687-7058 info@ktme.com
One Sansome Streat, Suite 1950, San Francisco, California 84104 7.415-400-4000 F 418-400-3001 info@ktmecom
WWW.KTMC.COM
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 82 of 87 PagelD #: 1652

Alan Weinstein a.
May 22, 2018 KESSLERTOPAZ Gl”
Page 2 MELTZERCHECK ue

ATTGRHEYS aT LAW

generic pharmaceutical products. The FDA’s regulatory regime requires Akorn to strictly follow
the agency’s current Good Manufacturing Practices (“cGMP”) which are designed to ensure the
safety end efficacy of the Company’s products. A critical component of the cGMP is its “data
integrity” requirements, which mandate that the testing data provided by Akorn to the FDA in
connection with its ANDAs is accurate and reliable. The FDA has made clear that data integrity
“is an important component of [a pharmaceutical company’s] responsibility to ensure the safety,
efficacy and quality of drugs, and of [the] FDA’s ability to protect the public health.” FDA, Draft
Guidance for Industry, Data Integrity and Compliance with CGMP 1 (2016), Failure to comply
with the FDA’s data integrity requirements can result in significant sanctions and-a breach of trust
between the Company and the FDA that can imperil Akorn’s ability to obtain timely regulatory
approval for its products.

On April 24, 2017, Akorn announced that it had entered into a merger agreement. with
Fresenius Kabi AG and its affiliates (“Fresenius”) whereby Fresenius would acquire the Company
in a transaction valued at approximately $4.3 billion, or $34.00 per share of Akorn common stock
(the “Metger”). In October of that year, Fresenius received the first of what would ultimately be
three anonymous letters alleging that Akorn’s product development processes were “flawed and .
. Jnostly corrupted or incomplete.” The next month, Fresenius received a second letter containing
more specific allegations about Akorn’s data integrity practices. That second letter described how
the Company’s senior management encouraged Akorn’s quality assurance and manufacturing
departments to manipulate data and alleged that, as a result of this misconduct, multiple. data
manipulations occurred at the Company’s Decatur, Somerset and Vernon Hills facilities.' After
receiving the second letter, Fresenius sent both letters to Akorn and requested that the Company
investigate the matters raised therein, Fresenius and Akom commenced separate internal
investigations later that month.2

Presently, neither investigation has been completed. However, the investigations
conducted to date have revealed pervasive and systemic issues at the Company relating to its data
integrity program, as well as potential fraud. These investigations revealed that the Company’s
Executive Vice President for Quality Assurance (the “Former Executive”), who was the head of
Akorn’s data integrity processes and a key member of the Company’s executive management that
reported directly to CEO Rai, was responsible for the submission of fraudulent data to the FDA in
connection with the Company’s ANDA for an antibiotic drug called azithromycin. This fraudulent
scheme. began almost six years ago, in October 2012, when a senior quality contro! employee at
the Somerset facility fabricated test results for azithromycin that were included in the ANDA
Akorn submitted to the FDA in December 2012. Over the course of the next five years, Akorn
continued to submit fabricated test results to the FDA. By late 2017, a senior manager of quality
assurance and quality control raised the issue. of the fraudulent data with the Former Executive and

 

' Decatur and Somerset comprise two of the Company’s three American manufacturing facilities,
and five manufacturing facilities globally. Vernon Hills comprises one of Akorn’s two research
and development centers.

* Fresenius received a third anonymous letter in January 2018, which it also provided to Akorn.
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 83 of 87 PagelD #: 1653

Alan Weinstein @)
May 22, 2018 KESSLERTOPAZ Wak”
Page 3 MELYZERCHECK ue

ATTORNEYS aT AW

reiterated her concerns on multiple occasions. The Former Executive, however, took no action to
address these concerns and provided final sign-off on the-fraudulent data submitted to the FDA?

This fraudulent data scheme reportedly involves as least five other Akorn products. Akorn
recently conceded that.a former employee at the Company’s Soinerset facility had “likely falsified
a data point in another chemist’s lab notebooks during the development process of azithromycin,”
that “the same employee may have made entries in the lab notebooks of another chemist for five
other drug products” and that “two of the . . . chemist’s own notebooks could not be located.”
Akorn was made aware of the falsified notebooks as early as November 2014. Since that time,
humerous employees raised this. issue with the Former Executive and even the Company’s head of
human resources. Despite Akorn management’s awareness of this fraud, the Company does not
appear to have conducted any meaningful investigation into the extent of the fraud, nor did it notify
the FDA of the conduct.* The falsification of lab book data—a blatant fraud—clearly illustrates
the Company’s inability or unwillingness to ensure the integrity of its data,

The fraudulent notebook scheme was not an isolated incident. ‘The Company also
acknowledged that there have been “certain instances of trial injections’ being conducted at
Akotn’s Vernon Hills, Somerset and Decatur facilities.” Despite the FDA’s standing objection to
the practice of “trial injections,” Akorm admits that it has “uncovered. numerous test sequences
labeled ‘trial’ on certain servers and equipment at Akom’s Vernon Hilis, Somerset and Decatur
facilities,” and that among these test sequences, has conclusively identified instances of improper
trial injections. In 2015, the FDA identified this problem and specifically told Akorn to “stop
performing [High Performance Liquid Chromography] trial sample runs at the beginning of the
injection sequence.” In addition, Akorn is accused of widespread data irregularities regarding data
that was aborted, invalidated or otherwise unreported and not reviewed or identified in the
Company’s data systems. While the issue of manipulated data was again raised with the Former
Executive, no meaningful action appears to have. been taken to remedy this data integrity failure,

Moreover, Akorn has routinely ignored numerous internal audits indicating pervasive and
‘systemic data integrity failures at the Company. These audit findings include:

* An April 2017 Somerset site audit which found critical and “unmitigated” data
integrity risks, including. the failure to conduct reviews of audit trails for High

 

* This individual engaged in other troubling conduct, such as waming Akorn employees that they
should “not put FDA sensitive subjects into emails.”

* Critically, the falsified data of four of those six products was submitted to the FDA, and one of
those four products received regulatory approval. In other words, the Company caused the FDA
to approve a drug based upon the submission of falsified data.

*“Trial injections” are defined as the injection and testing of a substance as a “trial” run, i2., fora
purpose other than officially testing a drag product to generate data in support of a drug product
application submitted to the FDA or to justify the release of product manufactured for commercial
distribution. Trial injections are strongly disfavored because they. may be used to achieve a specific
result or to overcome an unacceptable result (a practice referred to as “testing into compliance”).

 
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20

Page 84 of 87 PagelD #: 1654

Alan Weinstein @>
May 22, 2018 KESSLERTOPAZ ‘ei?
Page 4 MELYZERCHECK ur

ATTORNEYS AT LAW

Performance Liquid Chromography systems, Akom’s internal procedures mandate
that the Company conduct regular review of audit trails to ensure that any changes
to testing data were “instituted only by authorized personnel.” The FDA requires
companies to retain their audit trail reviews, which Akom failed to do.

* A September 2017 Vemon Hills audit which found the “most significant areas of
tisk” centered on data integrity and testing controls,

¢ A December 2017 Lake. Forest audit which found that Akorn had not addressed
issues raised in prior audits from 2015 anid 2016.

In addition, Akorn’s executive officers were specifically notified of potential civil and
criminal liability as a result of the Company’s improper data integrity and FDA compliance
btocesses. As early as late 2016, Cerulean Associates LLC (“Cerulean”), a niche FDA compliance
consulting firm, found that Akom’s data integrity failures at its Decatur and Somerset sites were
numerous, critical and likely to lead to severe regulatory action. With regard to the Decatur site,
Cerulean’s final report from early December 2016 (the “Decatur Report”) found that the
Company's “data integrity controls . . . are insufficient to support compliance with current data
integrity expectations and [FDA] regulatory requirements.” The Decatur Report concluded that
“[aJs a result, Akorn currently shoulders significant regulatory and negative public petception
tisk,“ The Decatur Report contained seven “critical” findings which “have consistently resulted
in public enforcement,” and seven additional “major” findings. Among other things, the Decatur
Report noted:

° The Company’s “insufficient data integrity controls (both procedural and technical)
to prevent unauthorized changes to electronic data” and “(failure to have sufficient
controls over computerized equipment used in regulated processes . . . for drug
product safety and quality testing and release.”

° Akor’s information technology staffing was “seriously negligent for a highly
regulated site actively using computerized systems for drug production, testing and
release” and “raise[d] questions about the validity of the data in use throughout
Akorn to make drug product safety, efficacy, and quality decisions.”

* Akorn’s “failure to ensure that product testing data is derived from compliance with
established specifications and standards” and that a practice by which Company
employees could modify data “call[ed] into question the identity, strength, quality,
safety, purity, and sterility of Akorn’s drug products.

 

* In addition, Akorn has received Form 483s from the FDA which should have put the Officers and
Directors on notice of potential FDA compliance issues at the Decatur facility. In mid 201 6, it
was revealed that Akorn received a Form 483 for its Decatut facility in which the FDA made
almost a dozen observations indicating that Akorn was in possible violation of federal law. Among
other things, the Form 483 noted that some Processes were not overseen by quality control
personnel and that certain work performed was not properly documented. One year later, in May
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 85 of 87 PagelD #: 1655

Alan Weinstein

\

May 22, 2018 KESSLERYOPAZ Ga?
Page 5 MELT ZERCHECK us

ATTORNEYS AT Lal

Indeed, one of the critical findings from the Somerset Report concemed the “failure of senior
management with executive Tesponsibility to ensure an effective quality system is implemented
and maintained throughout Akom[.]” The Somerset Report expressly warned:

Officers of Akorn Pharmaceuticals, Inc. should be awate that they are legally liable
and accountable for non-compliance by any person(s) within Akorn, irrespective of
whether the officers knew of the non-compliance or not,

The Somerset Report also noted the failure of Akorn’s information technology department “as a

core Component of a 21" century quality control management structure, to ensure the reliability of

the controls around data used to make, test, release, and surveil sterile drug product.” The
Somerset Report noted:

The unwillingness of IT to see itself as a fundamental, active and ongoing part of a
21* century pharmaceutical quality management structure raises serious questions
about the reliability of any data integrity controls and thus the teustworthiness of

any electronic information used throughout Akom to make safety, efficacy and

The Company's data integrity program and general FDA compliance are matters
committed to the oversight of the Officers and Directors, The Company’s Quality Policy states
that“[i]t is Akorn’s policy to preserve and improve patient health by consistently delivering high
quality, safe and effective Specialty pharmaceutical products, that meet or exceed customer
expectations.” That policy’s mission statement Specifically provides that the Company’s
“management” is: “committed to successfully deploying [the] Quality Policy to all aspects of [the
Company].” According to the mission statement, “[t]his commitment will be maintained through
having the right people doing the right things, the first time, every time.” This includes, among
other things, “fs]tate of the art technology, which develops and commercializes safe
pharmaceutical products that enhance the quality of life,” and “[a] management team that is
accountable for effective review and support of quality, through the prioritization, resourcing, and
timely execution of quality-conscious decision-making.”

The oversight responsibilities of the Officers and Directors are also detailed in the
Company’s most recent annual proxy statement, which provides in pertinent part:

 

2017, Akorn received another Form 483 for its Decatur facility which related to issues raised in
the prior Form 483,
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20

Page 86 of 87 PagelD #: 1656

May 22, 2018 KESSLERTOPA2 Ui’
Page 6 MELTZERCHECK ue

ATTORNEYS at LAW

We [the Board] accept the premise that with innovation and progress we
must also confront various tisks, We also recognize that risk can be
predicted, evaluated, avoided and/or managed. Further, the Board

other members of Senior management having responsibility for assessing

and managing the Company's risk exposure, and the Board Providing
guidance in these areas.

Akom, Definitive Proxy Statement, (Schedule 14A), at 2 (Mar. 20, 2017) (the “2017 Proxy”). In
addition, the Akor, Inc. Audit Commitice Charter provides that the “primary function” of the
Board’s Audit Committee “is to assist the Board... in fulfilling its aversight responsibilities by
reviewing... the Company’s systems of internal contrals regarding , . . legal compliance .,. . that
management ‘has established |, |» Such: responsibilities include “[elvaluat[ing] whether
Management is setting the appropriate ‘tone at the top’ by communicating the inaportance of the
Company’s ethical and business practice standards ; ...” Furthermore, the members of the Board
and Audit Committee are or should be aware of the importance of FDA and regulatory compliance
by virtue of their backgrounds in the pharmaceutical and healthcare industries 7

Notwithstanding the Officers’ utter failure.to implement and oversee a proper data integrity
program, the Board's Compensation Comunittee has routinely rewarded these individuals for their
misconduct. For example, the Company’s Annual Proxy Statement for 2017 announced that one
of Rai’s “achievements” which entitled him to an incentive bonus in 2016 was that he purportedly
“ensured that all of the Company’s operations maintained regulatory compliance ....” The
Compensation Committee made a similar determination with regard to Lichter, whom the
Compensation Committee found “ensured. that all manufacturing facilities maintained their
regulatory compliance to operate.” The pervasive data integrity issues at the Company, including

the fraud committed by the Former Executive who reported directly to Rai and presumably worked

closely with Lichter, indicate that Rai and Lichter critically failed in their oversight responsibilities
and should not have received incentive bonuses.

 

*For example, the 2017 Proxy touts the experience of Johnson, a member of the Audit Committee,
“in managing teguiatory and compliance requirements of the FDA, particularly in
pharmaceutical[s] . . . as well as a deep knowledge and understanding of FDA policies and
procedures regarding cGMP compliance, quality control processes and outcomes reporting gained
from his years of providing specialized consulting services to governments, pharmaceutical
companies and healthcare institutions and working at the FDA,” 2017 Proxy at 13.
Case 1:20-cv-01254-MN Document 5-26 Filed 10/02/20 Page 87 of 87 PagelD #: 1657

Alan Weinstein | 8 %,
May 22, 2018 KESSLERTOPAZ Yc"
Page 7 MELTZERCHECK ur

ATTORNEYS AT LAW

The Stockholder maintains that each of the Directors and Officers breached their fiduciary
duties of loyalty and good faith by, among other things, (i) knowingly abdicating their
responsibility to make a good faith effort to oversee. the. Company’s operations, internal controls,
and FDA data integrity and compliance processes, and/or (li) participating in or knowingly
permitting the Company to engage in fraudulent and illegal conduct that has damaged the
Company. At best, the Directors and Officers have engaged in a pattern of conscious inaction.
Although confronted with innumerable “ted flags” illustrating the breadth and scope of Akorn’s
shortcomings with respect to data integrity, the Board nevertheless failed to take any meaningful
Steps or itmplement any changes necessary to remedy the Company’s glaring deficiencies.

As a direct proximate result of the foregoing breaches of fiduciary duties, the Company
has sustained and will continue to sustain damages, including, but not limited to: (i) the legal
expense associated with the Merger and the litigation with Fresenius in connection therewith; (ii)
the costs and expenses incurred with any investigations by the FDA; (iii) the long term damage to
the Company’s reputation, a critical factor in obtaining the regulatory approval necessary for the
Company's products; and (iv) excessive incentive compensation Akorm awarded to its executive
officers relating to their purported compliance “achievements.”

On behalf of the Stockholder, ] hereby demand that the Board take action against each of
the Directors and Officers to recover the damages Akorn has sustained as a result of the Directors?
and Officers’ breaches of fiduciary duties, correct the deficiencies in the Company’s data integrity
and FDA compliance processes that allowed the misconduct to occur, and recover from the
relevant Officers the incentive bonus compensation they wrongfully received.

If within a reasonable period after receipt of this letter the Board has not taken the action
demanded hetein, or in the event that the Board refuses to take the action demanded herein, the
Stockholder will commence a shareholder derivative action on behalf of the Company for
appropriate relief.

Very truly yours,

KESSLER TOPAZ.
MELTZER & CHECK, LLP

Lo Ee

Eric L. Zagar

 

ELZ/ew
